

Exhibit 10.2


 
AGREEMENT AND PLAN OF MERGER
 
by and among
 
BANKRATE, INC.,
 
[SUB1],
 
[SUB2],
 
MORTGAGE MARKET INFORMATION SERVICES, INC.,
 
INTEREST.COM, INC.,
 
SCARLETT ENTERPRISES, LTD.
 
and
 
JAMES R. DE BOTH
 
Dated as of November 20, 2005
 


 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS


   
Page
     
ARTICLE I
 
DEFINITIONS
 
1
 
ARTICLE II
 
THE MERGER
 
4
 
Section 2.01
 
The Mergers
 
4
 
Section 2.02
 
Closing; Location; Time
 
4
 
Section 2.03
 
Filing of Certificates of Merger; Definition of Effective Time
 
4
 
Section 2.04
 
Effects of the Mergers
 
4
 
Section 2.05
 
Further Assurances
 
4
 
Section 2.06
 
Certificate of Incorporation and Bylaws of the Surviving Corporations
 
5
 
Section 2.07
 
Directors of the Surviving Corporations
 
5
 
Section 2.08
 
Officers of the Surviving Corporations
 
5
 
ARTICLE III
 
MERGER CONSIDERATION/PURCHASE PRICE; ADJUSTMENT AND DELIVERY OF MERGER
CONSIDERATION/PURCHASE PRICE
 
5
 
Section 3.01
 
Consideration/Purchase Price
 
5
 
Section 3.02
 
Delivery of the Purchase Price
 
5
 
Section 3.03
 
Adjustment to the Merger Consideration/Purchase Price
 
6
 
Section 3.04
 
Delivery of the MMIS Certificates
 
7
 
Section 3.05
 
Withholding Rights
 
7
 
Section 3.06
 
No Further Ownership Rights in MMIS Common Stock after the Effective Time
 
8
 
Section 3.07
 
Options
 
8
 
Section 3.08
 
Employee Compensation
 
8
 
Section 3.09
 
Tax Treatment
 
8
 
ARTICLE IV
 
EFFECT OF THE MERGERS ON THE CAPITAL STOCK OF THE SUBS
 
8
 
Section 4.01
 
Effect of Mergers on Common Stock
 
8
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND DE BOTH
 
9
 
Section 5.01
 
Organization, Standing and Power
 
9
 
Section 5.02
 
Certificate of Incorporation; Bylaws
 
9
 
Section 5.03
 
MMIS has No Subsidiaries and Owns No Equity Interests in Any Person
 
9
 
Section 5.04
 
Ownership of Shareholder
 
9
 



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
   

 
Section 5.05
 
The Shareholder and MMIS Approve and Adopt this Agreement
 
10
 
Section 5.06
 
MMIS has Authority to Enter Into this Agreement and Engage in the Transactions
 
10
 
Section 5.07
 
MMIS and the Shareholder have Validly Executed and Delivered this Agreement
 
10
 
Section 5.08
 
Capital Structure
 
10
 
Section 5.09
 
Financial Statements
 
12
 
Section 5.10
 
No Conflicts
 
12
 
Section 5.11
 
No Governmental Entity Consents
 
12
 
Section 5.12
 
Brokers
 
13
 
Section 5.13
 
Absence of Certain Changes or Events
 
13
 
Section 5.14
 
Material Contracts
 
14
 
Section 5.15
 
Taxes.
 
15
 
Section 5.16
 
Affiliate Transactions
 
16
 
Section 5.17
 
Banking Relationships
 
16
 
Section 5.18
 
Title to Properties
 
16
 
Section 5.19
 
Intellectual Property
 
16
 
Section 5.20
 
Employee Benefit Plans
 
18
 
Section 5.21
 
Litigation
 
20
 
Section 5.22
 
Compliance with Applicable Laws
 
20
 
Section 5.23
 
Permits
 
21
 
Section 5.24
 
Environmental Matters
 
21
 
Section 5.25
 
Insurance
 
21
 
Section 5.26
 
Certain Payments
 
21
 
Section 5.27
 
Warn Act
 
22
 
Section 5.28
 
Virchow, Krause
 
22
 
Section 5.29
 
Severance and Termination Pay
 
22
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF BANKRATE AND SUBS
 
22
 
Section 6.01
 
Organization, Standing and Power
 
22
 
Section 6.02
 
Subs
 
22
 
Section 6.03
 
Bankrate and the Subs have Authority to Enter Into this Agreement and Engage in
the Transactions
 
23
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
   

Section 6.04
 
Bankrate and the Subs have Validly Executed and Delivered this Agreement
 
23
 
Section 6.05
 
No Conflicts
 
23
 
Section 6.06
 
No Governmental Entity Consents are Necessary
 
23
 
Section 6.07
 
Brokers
 
24
 
Section 6.08
 
Free Cash
 
24
 
Section 6.09
 
Employee Benefits
 
24
 
ARTICLE VII
 
COVENANTS RELATING TO CONDUCT OF BUSINESS; NO DISCUSSIONS WITH OTHERS; ACCESS TO
INFORMATION; AND EFFORTS TO CONSUMMATE THE TRANSACTIONS; HIRING OF EMPLOYEES;
REGULATION S-X; TRANSITION SERVICES; TAX MATTERS
 
24
Section 7.01
 
Conduct of Business of MMIS
 
24
 
Section 7.02
 
Conduct of Business of Bankrate
 
26
 
Section 7.03
 
No Discussions with Others
 
26
 
Section 7.04
 
Voting
 
27
 
Section 7.05
 
Access to Information; Confidentiality
 
27
 
Section 7.06
 
Commercially Reasonable Efforts; Notification
 
27
 
Section 7.07
 
Restrictive Covenants
 
28
 
Section 7.08
 
Financial Statements Required by Regulation S-X
 
29
 
Section 7.09
 
Transition Services; Office Space
 
30
 
Section 7.10
 
Tax Matters
 
31
 
ARTICLE VIII
 
INDEMNIFICATION
 
32
 
Section 8.01
 
Indemnification
 
32
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO CLOSING
 
36
 
Section 9.01
 
Conditions to Each Party’s Obligation To Effect The Mergers
 
36
 
Section 9.02
 
Conditions to Obligations of Bankrate and the Subs To Effect The Mergers
 
37
 
Section 9.03
 
Conditions to Obligations of MMIS To Effect The Mergers
 
39
 
Section 9.04
 
Closing Conditions
 
39
 
ARTICLE X
 
TERMINATION
 
39
 
Section 10.01
 
Termination
 
39
 
Section 10.02
 
Failure to Close Due to Governmental Approvals
 
40
 
Section 10.03
 
Failure to Perform; Break Up Fee
 
40
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
   

Section 10.04
 
Effect of Termination
 
41
 
ARTICLE XI
 
GENERAL PROVISIONS
 
41
 
Section 11.01
 
Notices
 
41
 
Section 11.02
 
Fees and Expenses
 
42
 
Section 11.03
 
Interpretation
 
42
 
Section 11.04
 
Severability
 
42
 
Section 11.05
 
Public Announcements
 
43
 
Section 11.06
 
Transfer Taxes
 
43
 
Section 11.07
 
Shareholder Litigation
 
43
 
Section 11.08
 
Counterparts
 
43
 
Section 11.09
 
Amendment
 
43
 
Section 11.10
 
Extension: Waiver
 
43
 
Section 11.11
 
Assignment; Binding Effect
 
44
 
Section 11.12
 
No Third-Party Beneficiaries
 
44
 
Section 11.13
 
Specific Performance
 
44
 
Section 11.14
 
Governing Law
 
44
 
Section 11.15
 
Enforcement Jurisdiction
 
44
 
Section 11.16
 
Arbitration
 
45
 
Section 11.17
 
JURY WAIVER
 
46
 
Section 11.18
 
Bankrate’s Right to Conduct Other Activities
 
46
 
Section 11.19
 
Entire Agreement; No Third-Party Beneficiaries
 
46
 




 
 

--------------------------------------------------------------------------------

 


This AGREEMENT AND PLAN OF MERGER (this "Agreement") is made and entered into as
of November 20, 2005, by and among: (i) BANKRATE, INC., a Florida corporation
("Bankrate"), (ii) [SUB1], an Illinois corporation and a wholly owned subsidiary
of Bankrate ("Sub1") and [SUB2], an Illinois corporation and a wholly owned
subsidiary of Bankrate (“Sub2” and collectively with Sub1, the “Subs”)1 , (iii)
MORTGAGE MARKET INFORMATION SERVICES, INC., an Illinois corporation, and
INTEREST.COM, INC., an Illinois corporation (collectively, "MMIS"), (iv)
SCARLETT ENTERPRISES, LTD., an Illinois corporation (the "Shareholder") and (v)
JAMES R. DE BOTH ("De Both").
 
Capitalized terms used in this Agreement, to the extent not defined in the text
of the Agreement, shall have the meaning set forth in Article I of this
Agreement.
 
RECITALS:
 
A. Bankrate, each of the Subs, MMIS, the Shareholder and De Both desire that
Sub1 merge with and into Mortgage Market Information Services, Inc. and Sub2
merge with and into Interest.com, Inc. (the "Mergers") and consummate the other
transactions contemplated by this Agreement (the Mergers together with such
other transactions shall collectively be referred to as the "Transactions") on
the terms and subject to the conditions set forth in this Agreement.
 
B. MMIS and the Shareholder (i) determined that the Mergers and the Transactions
are fair to and in the best interests of MMIS and the Shareholder and (ii) have
each approved this Agreement and the Transactions.
 
C. Bankrate, Sub1 and Sub2 have each approved this Agreement and the
Transactions.
 
D. Bankrate, Sub1, Sub2 , MMIS, the Shareholder and De Both desire to make
certain representations, warranties, covenants and agreements in connection with
the Transactions and also to prescribe various conditions to the consummation of
the Transactions.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, Bankrate, Sub1, Sub2, MMIS, the Shareholder and De Both agree as
follows:
 
 
ARTICLE I
DEFINITIONS
 
As used in this Agreement, the following terms have the meanings set forth
below:
 
"Affiliate" of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
 
"Bankrate Material Adverse Effect" means (i) a material adverse effect on the
ability of Bankrate, Sub1 or Sub2 to perform its obligations under this
Agreement or (ii) a material adverse effect on the ability of Bankrate, Sub1 or
Sub2 to consummate the Transactions.
 

--------------------------------------------------------------------------------

1 The Subs are Illinois corporations in the process of being formed, shall be
obligated under this Agreement once formed and are permitted to sign this
Agreement after the other parties to this Agreement but prior to the Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
"Code" means the United States Internal Revenue Code of 1986, as amended.
 
"Closing" means the filing/approval of the last state to approve the mergers
contemplated by this Agreement.
 
"Closing Date" means the date on which the Closing occurs.
 
"Date of the Notice of Claim" means the date that the Notice of Claim is deemed
delivered pursuant to Article VIII.
 
"Effective Time" as to each planned merger means the time that Merger becomes
effective.
 
"Employment Loss" means (i) an employment termination, other than a discharge
for cause, voluntary departure, or retirement, (ii) a layoff exceeding six (6)
months or (iii) a reduction in hours of work of more than fifty percent (50%).
 
“Equity”means (a) the sum of all assets minus (b) the sum of all liabilities.
 
"Intellectual Property" means any or all of the following and all rights in,
arising out of, or associated therewith: (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof; (ii) all inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) all copyrights, copyright registrations and applications
therefor, and all other rights corresponding thereto throughout the world; (iv)
all industrial designs and any registrations and applications therefor
throughout the world; (v) all trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor throughout the world; (vi) all databases and data collections and all
rights therein throughout the world; (vii) all moral rights of authors and
inventors, however denominated, throughout the world; and (viii) all domain
names.
 
“Interest.com Common Stock” means shares of common stock of Interest.com, Inc.,
par value $1.00 per share.
 
"Judgment" means any judgment, order or decree.
 
"Knowledge" of a particular fact or other matter, by an individual means the
actual knowledge of such individual; provided, that Knowledge with respect to
the Shareholder means the actual Knowledge of De Both and Chuck Smilgys.
 
"Law" means any statute, law (including common law), ordinance, rule or
regulation.
 
"Liens" means all pledges, liens, charges, mortgages, encumbrances and security
interests of any kind or nature whatsoever.
 
"MMIS Capital Stock" means all of the issued and outstanding shares of MMIS.
 
"MMIS Certificate(s)" means a certificate or certificates which immediately
prior to the Effective Time represented the MMIS Capital Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
"MMIS Common Stock" means the Interest.com Common Stock and the Mortgage Market
Information Services Common Stock.
 
"MMIS Material Adverse Effect" means (i) any change, effect, event, occurrence
or state of facts, or any development that, insofar as can reasonably be
foreseen, is reasonably likely to result in any change, effect, event,
occurrence or state of facts, that is materially adverse to the business,
assets, condition (financial or otherwise), or results of operations of MMIS,
taken as a whole, other than effects relating to (A) changes, effects, events,
occurrences or circumstances that generally affect the industries in which MMIS
operates, and that do not have a materially disproportionate impact on MMIS,
taken as a whole, (B) general economic, financial or securities market
conditions in the United States or elsewhere, or (C) the announcement of this
Agreement or the Transactions, (ii) a material adverse effect on the ability of
MMIS to perform its obligations under this Agreement or (iii) a material adverse
effect on the ability of MMIS to consummate the Transactions.
 
"Mortgage Market Information Services Common Stock" means shares of common stock
of Mortgage Market Information Services, Inc., no par value per share.
 
"Options" shall mean options representing the right to acquire MMIS Common
Stock.
 
"Person" means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, Governmental Entity (as
defined in Section 5.11 hereof) or other entity.
 
"Registered Intellectual Property" means all United States, international and
foreign: (i) patents and patent applications (including provisional
applications) listed on Section 5.19(F) of the Disclosure Schedule and (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks
listed on Section 5.19(F) of the Disclosure Schedule.
 
"Return" means all Federal, state, local, provincial and foreign Tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax return relating to Taxes.
 
"Subsidiary" of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such Person.
 
“Subs” shall mean Sub1 and Sub2.
 
"Taxes" means all forms of taxation, whenever created or imposed, and whether of
the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, Federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
THE MERGER
 
Section 2.01  The Mergers. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the corporate laws of the
applicable State (the "Corporate Law"), at the Effective Time (A) Sub1 shall be
merged with and into Mortgage Market Information Services, Inc., (B) Sub2 shall
be merged with and into Interest.com, (C) the separate corporate existence of
Sub1 and Sub2 shall thereupon cease and (C) Mortgage Market Information
Services, Inc. shall be the surviving corporation of the merger with Sub1 and
Interest.com shall be the surviving corporation of the merger with Sub2 (the
"Surviving Corporations").
 
Section 2.02  Closing; Location; Time.
 
(A)  Location of the Closing. The Closing shall take place at the offices of
Gunster, Yoakley & Stewart, P.A. in their West Palm Beach, Florida office.
 
(B)  Date and Time of the Closing. The Closing shall occur on November 30, 2005,
subject only to the satisfaction of, or waiver by the party entitled to
satisfaction of, all conditions precedent to the Transactions specified in this
Agreement.
 
Section 2.03  Filing of Certificates of Merger; Definition of Effective Time.
 
(A)  Filing of Certificates of Merger. Prior to the Closing, Bankrate shall
prepare, and on the Closing Date, or as soon as practicable thereafter, Bankrate
and each entity in MMIS shall file with the Secretary of State of the applicable
State(s), a Certificate of Merger and all other documents or recordings required
to effectuate the Mergers in accordance with the relevant provisions of the
Corporate Law (collectively, the "Certificates of Merger").
 
(B)  Effective Time of the Mergers. The Mergers shall become effective at such
time as the Certificates of Merger are duly filed or at such later time as
Bankrate and the Shareholder shall agree and specify in the Certificates of
Merger.
 
Section 2.04  Effects of the Mergers. The Mergers shall have the effects set
forth in the Corporate Law. Without limiting the generality of the foregoing, at
the Effective Time: (A) all of the properties, rights, privileges, powers and
franchises of MMIS and each of the Subs shall vest in the Surviving
Corporations; and (B) except as may be otherwise provided in this Agreement, all
debts, liabilities and duties of MMIS and each of the Subs shall become the
debts, liabilities and duties of the Surviving Corporations.
 
Section 2.05  Further Assurances. MMIS and the Shareholder agree that if, at any
time after the Effective Time, Bankrate or the Surviving Corporations believe or
are advised that any further deeds, assignments or assurances are reasonably
necessary or desirable to vest, perfect, confirm or continue in the Surviving
Corporations, Sub1, Sub2 or Bankrate title to any property or any right of MMIS
as provided in this Agreement, the Shareholder will act with reasonable
promptness (with any out-of-pocket expense to be paid by Bankrate) to execute
and deliver all such proper deeds, assignments and assurances and do all other
things necessary or desirable to vest, perfect, confirm or continue title to
such property or rights in the Surviving Corporations, Sub1 or Sub2 or Bankrate
and otherwise to carry out the purposes of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.06  Certificate of Incorporation and Bylaws of the Surviving
Corporations.
 
(A)  Certificate of Incorporation. The Certificates of Incorporation of the
Surviving Corporations shall be amended at the Effective Time, without any
further action on the part of Bankrate, MMIS or either of the Subs, and as so
amended, such Certificates of Incorporation shall be the Certificates of
Incorporation of the Surviving Corporations until thereafter changed or amended
as provided therein or by applicable Law.
 
(B)  Bylaws. The Bylaws of the Surviving Corporations shall be amended at the
Effective Time without any further action on the part of Bankrate, MMIS or any
of the Subs.
 
Section 2.07  Directors of the Surviving Corporations. Subject to requirements
of applicable Law, Bankrate shall elect the directors of the Surviving
Corporations from and after the Effective Time of the Mergers.
 
Section 2.08  Officers of the Surviving Corporations. Subject to requirements of
applicable Law, Bankrate shall elect the officers of the Surviving Corporations
from and after the Effective Time of the Mergers.
 
ARTICLE III
 
MERGER CONSIDERATION/PURCHASE PRICE; ADJUSTMENT AND DELIVERY
 OF MERGER CONSIDERATION/PURCHASE PRICE
 
Section 3.01  Consideration/Purchase Price. Subject to Section 3.02 and Article
VIII hereof, and in consideration of consummating the Transactions, the
Shareholder shall receive cash in the amount of Thirty Million Dollars
($30,000,000.00) (the "Purchase Price").
 
Section 3.02  Delivery of the Purchase Price.
 
(A)  Delivery of the Purchase Price.
 
(i)  Purchase Price Minus Indemnification Escrow Cash Delivered to the
Shareholder. Seven (7) days after the Closing, Bankrate shall deliver by wire
transfer of same day funds, to an account designated by the Shareholder, an
amount equal to the Purchase Price, less the Indemnification Escrow Cash, for
the benefit of the Shareholder.
 
(ii)  $3,000,000 of the Purchase Price Delivered to the Escrow Agent. Seven (7)
days after the Closing, Bankrate shall deliver to a mutually agreed upon escrow
agent that will consent to jurisdiction and venue for all disputes occurring in
New York, New York (the "Escrow Agent"), by wire transfer of same day funds,
Three Million Dollars ($3,000,000.00) of the Purchase Price (the
"Indemnification Escrow Cash"). Each party agrees not to unreasonably withhold
or delay their review and approval of the Escrow Agent. De Both shall be solely
responsible for paying up to the first Five Thousand Five Hundred Dollars
($5,500) of fees and costs charged by the Escrow Agent for serving as Escrow
Agent. All other amounts payable to the Escrow Agent, if any, shall be shared
equally by Bankrate and De Both as more specifically set forth in the Escrow
Agreement (as defined below).
 
(1)  Disbursement of the Indemnification Escrow Cash; Escrow Agreement. The
Indemnification Escrow Cash shall be applied and disbursed in accordance with
the terms and provisions of a mutually agreed upon Escrow Agreement (the "Escrow
Agreement"). Each party agrees not to unreasonably withhold or delay their
review and approval of the Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
 
(2)  Investment of the Indemnification Escrow Cash. The Indemnification Escrow
Cash shall be invested in a mutually agreed upon low risk, interest bearing
money market account. Pursuant to the terms of the Escrow Agreement, De Both
shall be entitled to all interest earned on the Indemnification Escrow Cash.
 
Section 3.03  Adjustment to the Merger Consideration/Purchase Price.
 
(A)  Draft Closing Balance Sheet and Draft Closing Balance Sheet.
 
(i)  Draft Closing Balance Sheet. Within sixty (60) calendar days following the
Closing Date, the Shareholder will prepare a balance sheet for MMIS (on a
combined basis including both entities) as of the Closing Date (the "Draft
Closing Balance Sheet").
 
(ii)  Draft Closing Balance Sheet Prepared in Accordance with GAAP and the Draft
Closing Sheet. The Draft Closing Balance Sheet shall be prepared in accordance
with generally accepted accounting principles ("GAAP") applied on a basis
consistent with that used in preparing MMIS' unaudited balance sheet as of
September 30, 2005 attached to this Agreement as Exhibit 3.03(A) (the
"Pre-Closing Balance Sheet").
 
(iii)  Shareholder's Delivery of Draft Closing Balance Sheet and Draft Closing
Date Equity. The Shareholder shall deliver the Draft Closing Balance Sheet (and
any related worksheets, working papers, notes and schedules necessary to
understand the Draft Closing Balance Sheet) and its calculation of the Equity of
MMIS as of the Closing Date (the "Draft Closing Date Equity") to Bankrate not
later than sixty (60) calendar days following the Closing Date.
 
(B)  Review by Bankrate and its Accountants. Within thirty (30) calendar days
following the receipt by Bankrate of the Draft Closing Balance Sheet (and any
related worksheets, working papers, notes and schedules) from the Shareholder,
Bankrate shall provide to the Shareholder a report indicating the Bankrate’s
agreement or objections to the Draft Closing Balance Sheet and the Draft Closing
Date Equity (the "Bankrate Report").
 
(C)  Cooperation. For purposes of preparing the Draft Closing Balance Sheet and
during the period of any dispute referred to in Section 3.03(D) below, the
Surviving Corporations, the Shareholder, Bankrate and their respective
accountants and representatives shall fully cooperate with each other, and
provide each other reasonable access to the books, records, facilities and
employees of the Surviving Corporations, insofar as each party has possession or
control of the foregoing, in each case to the extent required to enable the
parties, with the assistance of their respective accountants and
representatives, to prepare or review the Draft Closing Balance Sheet.
 
(D)  Agreement on Closing Balance Sheet.
 
(i)  Agreement of the Parties. Within fifteen (15) calendar days of the receipt
by the Shareholder of the Bankrate Report, the Shareholder and Bankrate shall
endeavor to agree on any matters in dispute.
 
 
6

--------------------------------------------------------------------------------

 
(ii)  Decision by Independent Accounting Firm. If the Shareholder and Bankrate
are unable to agree on any matters in dispute within fifteen (15) calendar days
after receipt of the MMIS Report, the matters in dispute will be submitted for
resolution to an independent accounting firm mutually agreed upon by Bankrate
and MMIS, such agreement not be unreasonably withheld or delayed by either
Bankrate or MMIS (the "Independent Accounting Firm"), to make a final
determination in accordance with the guidelines and procedures set forth in this
Agreement. The Shareholder and Bankrate shall instruct the Independent
Accounting Firm to not assign a value to any item in dispute greater than the
greatest value for such item assigned by the Shareholder, on the one hand, or
Bankrate, on the other hand, or less than the smallest value for such item
assigned by the Shareholder, on the one hand, or Bankrate, on the other hand.
The Shareholder and Bankrate shall also instruct the Independent Accounting Firm
to make its determination based solely on presentations by the Shareholder and
Bankrate which are in accordance with the guidelines and procedures set forth in
this Agreement (i.e., not on the basis of an independent review). Within thirty
(30) calendar days of such submission, the Independent Accounting Firm shall
determine and issue a written report to Bankrate and the Shareholder. Bankrate
and the Shareholder shall cooperate with each other and each other's
representatives to enable the Independent Accounting Firm to render a decision
as promptly as possible.
 
(iii)  Fees. The fees and disbursements of the Independent Accounting Firm shall
be billed to Bankrate; provided, however, each of the Shareholder and Bankrate
shall be responsible for paying such fees in inverse proportion as they prevail
on matters decided by the Independent Accounting Firm, which proportionate
allocations shall also be determined by the Independent Accounting Firm, as
arbitrators, at the time such determination of the Independent Accounting Firm
is rendered on the submitted dispute(s). All amounts owed by the Shareholder
pursuant to this Section 3.03(D)(iii) to Bankrate shall be included in the
Purchase Price adjustment set forth in Section 3.03(E).
 
(iv)  Closing Balance Sheet. The balance sheet incorporating the resolution of
matters in dispute (if any) is referred to as the "Closing Balance Sheet". The
adjustment to the Purchase Price pursuant to Section 3.03(E), based on the
Closing Balance Sheet (the "Purchase Price Adjustment"), shall have the legal
effect of an arbitral award and shall be final, binding and conclusive on the
parties to this Agreement.
 
(E)  Purchase Price Adjustment Based on Closing Date Equity.
 
(i)  Adjustment if the Closing Date Equity is Greater than Zero. If the Equity
of MMIS, as disclosed in the Closing Balance Sheet (the "Closing Date Equity"),
is greater than zero, then (a) the Purchase Price shall be increased by the
amount of such Equity and (b) Bankrate shall immediately pay such amount to the
Shareholder.
 
(ii)  Adjustment if the Closing Date Equity is Less than Zero. If the Closing
Date Equity is less than zero, then (a) the Purchase Price shall be decreased by
the amount of such Equity deficit and (b) the Shareholder shall immediately pay
to Bankrate such Equity deficit.
 
Section 3.04  Delivery of the MMIS Certificates. At the Closing, the Shareholder
shall deliver to Bankrate the MMIS Certificate(s) of the Shareholder, duly
endorsed by the Shareholder.
 
Section 3.05  Withholding Rights. Bankrate and the Subs shall be entitled to
deduct and withhold from the consideration otherwise payable to the Shareholder
pursuant to this Agreement such amounts as may be required to be deducted and
withheld with respect to the making of such payment under the Code, or under any
provision of state, local or foreign tax Law. If Bankrate or the Subs, as the
case may be, withholds amounts in accordance with this Section 3.05, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Shareholder.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.06  No Further Ownership Rights in MMIS Common Stock after the
Effective Time. The Purchase Price paid in accordance with the terms of this
Article III upon sale of any MMIS Common Stock shall be deemed to have been paid
in full satisfaction of all rights pertaining to such MMIS Common Stock. After
the Effective Time, there shall be no registration of transfers on the MMIS
Common Stock transfer books that were outstanding immediately prior to the
Effective Time.
 
Section 3.07  Options. MMIS shall take all actions necessary to ensure that MMIS
will not, at the time of the Closing, be bound by any Options, warrants, rights,
convertible or exchangeable securities, "phantom" stock rights, “stock
appreciation rights”, stock-based performance units or other rights or
agreements which would entitle any Person, other than Bankrate and the Subs, to
own any ownership interests of MMIS or to receive any payment in respect thereof
at any time after the Closing Date.  
 
Section 3.08  Employee Compensation. MMIS shall pay all compensation and
benefits payable to the employees of MMIS as of the Closing Date and its pro
rata share (based on the number of days in the relevant bonus period elapsed as
of the Closing Date) of all 2005 bonuses disclosed in the Disclosure Schedule
delivered as of the date of this Agreement; provided, however, that Bankrate’s
total pro rata share for the portion of 2005 remaining after the Closing Date
shall not exceed $12,500 for all employees. Except as set forth in the preceding
sentence, De Both and the Shareholder shall promptly reimburse Bankrate or the
Subs for any amounts payable to employees of MMIS following the Closing based in
part on services provided prior to the Closing in accordance with compensation
plans or programs implemented by MMIS prior to the Closing.
 
Section 3.09  Tax Treatment.  For federal income tax purposes, Bankrate and the
Shareholder shall treat the Mergers as a transfer of the assets of MMIS by the
Shareholder to Bankrate in accordance with Treasury Regulations Section
1.1361-5. 
 
ARTICLE IV
EFFECT OF THE MERGERS ON THE CAPITAL STOCK OF THE SUBS
 
Section 4.01  Effect of Mergers on Common Stock. At the Effective Time, as a
result of the Mergers and without any further action on the part of Bankrate,
the Subs, MMIS or the Shareholder:
 
(A)  Common Stock of Subs Converts to Surviving Corporations Common Stock. Each
issued and outstanding share of common stock, par value $0.01 per share, of each
of the Subs (the "Sub Common Stock") shall be converted into and become one (1)
fully paid and nonassessable share of common stock, par value $0.01 per share,
of the associated Surviving Corporation (the "Surviving Corporations Common
Stock"). Each stock certificate of Sub Common Stock shall evidence ownership of
such shares of the associated Surviving Corporation’s Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
(B)  Cancellation of MMIS Treasury Stock. As of the Effective Time, all shares
of each constituent of the MMIS Capital Stock that are owned by such
constituent, if any, shall automatically be canceled and shall cease to exist.
No cash or other consideration shall be delivered or deliverable in exchange for
such MMIS Capital Stock.
 
(C)  Cancellation of MMIS Capital Stock. As of the Effective Time, the
Shareholder shall cease to have any rights with respect to the MMIS Capital
Stock, except the right to receive the Purchase Price in accordance with Article
III.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND DE BOTH
 
Except as set forth in the Disclosure Schedule delivered by the Shareholder to
Bankrate contemporaneously with the execution of this Agreement (the “Disclosure
Schedule”), the Shareholder and De Both, jointly and severally, represent and
warrant to Bankrate and the Subs as follows.
 
Section 5.01  Organization, Standing and Power. Each constituent entity of MMIS
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted. Each
constituent entity of MMIS is duly qualified to do business in each jurisdiction
where the nature of its business or the ownership or leasing of its properties
makes such qualification necessary, except as any such failure to be so
qualified would not have a MMIS Material Adverse Effect.
 
Section 5.02  Certificate of Incorporation; Bylaws. Exhibit 5.02(A) is a true
and complete copy of the Certificate of Incorporation of each constituent entity
of MMIS, as amended to the date of this Agreement (as so amended, the "MMIS
Certificates of Incorporation"). Exhibit 5.02(B) is a true and complete copy of
the Bylaws of each constituent entity of MMIS, as amended to the date of this
Agreement (as so amended, the "MMIS Bylaws"). MMIS is not in violation of any of
the provisions of the MMIS Certificates of Incorporation or the MMIS Bylaws.
 
Section 5.03  MMIS has No Subsidiaries and Owns No Equity Interests in Any
Person. MMIS has never had nor does it currently have any Subsidiaries, nor has
MMIS owned or does it currently own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any Person.
 
Section 5.04  Ownership of Shareholder. As of the Closing Date, the Shareholder
shall:
 
(A)  have good and marketable title to and own, beneficially and of record, One
Hundred Percent (100%) of the MMIS Capital Stock;
 
(B)  own the MMIS Capital Stock free and clear of all Liens of any nature
whatsoever; and
 
(C)  have full voting power over all of the MMIS Capital Stock, subject to no
proxy, voting trust or other agreement relating to the voting of any of the
shares of MMIS Capital Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
Other than this Agreement, there is no agreement between MMIS or the Shareholder
and any other Person with respect to the disposition, pledge or hypothecation of
any of the shares of the MMIS Capital Stock or otherwise relating to the MMIS
Capital Stock.
 
Section 5.05  The Shareholder and MMIS Approve and Adopt this Agreement. The
Shareholder's approval and adoption, and the approval and adoption by the
respective boards of directors of the constituent entities of MMIS, of this
Agreement and the Transactions are the only actions required to approve and
adopt this Agreement and the Transactions by the Shareholder and MMIS.
 
Section 5.06  MMIS has Authority to Enter Into this Agreement and Engage in the
Transactions. The execution, delivery and performance by MMIS of this Agreement
and the ancillary agreements to be entered into by MMIS pursuant to the terms of
this Agreement (the "Ancillary Agreements"), and the consummation by MMIS of the
Transactions: (A) are within the requisite corporate powers of each constituent
of MMIS; (B) not in contravention of the terms of the MMIS Certificates of
Incorporation and the MMIS Bylaws; and (C) have been duly authorized and
approved by the relevant boards of directors and the Shareholder. No other
proceedings on the part of the constituent entities of MMIS are necessary to
authorize the execution, delivery and performance by MMIS of this Agreement, the
Ancillary Agreements and the Transactions.
 
Section 5.07  MMIS and the Shareholder have Validly Executed and Delivered this
Agreement. An authorized officer of each constituent entity of MMIS and the
Shareholder have each duly executed and delivered this Agreement, and the
Ancillary Agreements to be entered into by MMIS or the Shareholder pursuant to
the terms of this Agreement shall have been duly and validly executed and
delivered by an authorized officer of each constituent entity of MMIS or the
Shareholder, as applicable. This Agreement constitutes, and upon their execution
and delivery, such Ancillary Agreements will constitute, the legal, valid and
binding obligation, of MMIS or the Shareholder, as applicable, enforceable
against MMIS or the Shareholder in accordance with their respective terms,
except as such enforceability may be limited by the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.
 
Section 5.08  Capital Structure.
 
(A)  Breakdown of Authorized Capital Stock. The authorized capital stock of
Mortgage Market Information Services Inc. consists of 1000 shares of MMIS Common
Stock which, as of the date of this Agreement:
 
(i)  1000 shares of Mortgage Market Information Services Common Stock were
issued and outstanding;
 
(ii)  no shares of Mortgage Market Information Services Common Stock were held
by MMIS in its treasury;
 
(iii)  no shares of Mortgage Market Information Services Common Stock were
subject to outstanding Options; and
 
(iv)  no additional shares of Mortgage Market Information Services Common Stock
were reserved for issuance pursuant to MMIS Stock Plans.
 
 
10

--------------------------------------------------------------------------------

 
 
Except as set forth in this Subsection 5.08(A), as of the date of this
Agreement, no shares of MMIS Common Stock or other securities of MMIS were
issued, reserved for issuance, or outstanding.
 
(B)  Breakdown of Authorized Capital Stock. The authorized capital stock of
Interest.com Inc. consists of 10,000 shares of Interest.com Common Stock which,
as of the date of this Agreement:
 
(i)  1,000 shares of Interest.com Common Stock were issued and outstanding;
 
(ii)  no shares of Interest.com Common Stock were held by MMIS in its treasury;
 
(iii)  no shares of Interest.com Common Stock were subject to outstanding
Options; and
 
(iv)  no additional shares of Interest.com Common Stock were reserved for
issuance pursuant to Interest.com Inc. Stock Plans.
 
Except as set forth in this Subsection 5.08(A), as of the date of this
Agreement, no shares of Interest.com Inc. Common Stock or other securities of
Interest.com Inc. were issued, reserved for issuance, or outstanding.
 
(C)  MMIS Common Stock is Validly Issued. All outstanding shares of the
constituent entities of MMIS’ Common Stock, are, and all such shares that may be
issued prior to the Effective Time will be when issued, duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Corporate
Law, MMIS Certificates of Incorporation, MMIS Bylaws or any Contract (as defined
in Section 5.10(B)) to which MMIS is a party or otherwise bound.
 
(D)  No Voting MMIS Debt Exists. There are not any bonds, debentures, notes or
other indebtedness of the constituent entities of MMIS having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of MMIS’ constituent entities’ Common Stock may
vote ("Voting MMIS Debt").
 
(E)  No Obligation to Issue Additional Equity or Similar Rights. Except as set
forth above in Sections 5.08(A) and 5.08(B), as of the date of this Agreement,
there are not any Options, warrants, rights, convertible or exchangeable
securities, "phantom" stock rights, "stock appreciation rights", stock-based
performance units, commitments, contracts, arrangements or undertakings of any
kind to which the MMIS entities are a party or by which they are bound:
 
(i)  obligating MMIS’ constituent entities to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of MMIS Capital Stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any of shares of MMIS Capital Stock or other equity interest
in MMIS or any Voting MMIS Debt,
 
(ii)  obligating the MMIS entities to issue, grant, extend or enter into any
such Options, warrant, call, right, security, commitment, contract, arrangement
or undertaking, or
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)  that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of MMIS Capital Stock.
 
(F)  No Obligation to Redeem MMIS Common Stock. There are not any outstanding
contractual obligations of the MMIS entities to repurchase, redeem or otherwise
acquire any shares of MMIS Common Stock. At the time of the Closing, and
following the consummation of the Mergers, there will not be outstanding any
rights, warrants, Options or other securities entitling the holders thereof to
purchase, acquire or otherwise receive any shares of MMIS Common Stock (or any
other securities exercisable for or convertible into such shares of MMIS Common
Stock).
 
Section 5.09  Financial Statements. To the Shareholder’s Knowledge, all
financial statements provided by MMIS to Bankrate pursuant to this Agreement
(the "Financials") have been derived from the books and records of MMIS,
prepared in accordance with GAAP and are correct in all material respects. The
Financials present fairly the financial condition and operating results of MMIS
as of the dates and during the periods indicated therein. There has been no
change in MMIS accounting policies, except as described in the Financials.
 
Section 5.10  No Conflicts. The execution and delivery by MMIS and the
Shareholder of this Agreement or any of the Ancillary Agreements to be entered
into by MMIS or the Shareholder pursuant to the terms of this Agreement, and the
consummation of the Transactions and compliance with the terms of this
Agreement, will not conflict with or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of MMIS under, any provision of:
 
(A)  the MMIS Certificates of Incorporation or the MMIS Bylaws;
 
(B)  except as would not have a MMIS Material Adverse Effect, any Material
Contract (as defined in Section 5.14), lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a "Contract") to
which the Shareholder or MMIS is a party or by which any of their respective
properties or assets is bound; or
 
(C)  any Law applicable to, or any Judgment specifically naming, De Both, the
Shareholder, MMIS or their respective properties or assets, subject to the
filings and other matters referred to in Section 5.11.
 
Section 5.11  No Governmental Entity Consents. No consent, approval, license,
permit, order or authorization ("Consent") of, or registration, declaration or
filing with, or permit from, any Federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign (a
"Governmental Entity") is required to be obtained or made by or with respect to
MMIS in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than:
 
(A)  the filing of the Certificates of Merger with the Secretary of State of the
applicable State(s) and appropriate documents with the relevant authorities of
the other jurisdictions in which MMIS is qualified to do business,
 
 
12

--------------------------------------------------------------------------------

 
 
(B)  compliance with and such filings as may be required under applicable
environmental Laws,
 
(C)  such filings as may be required in connection with the Taxes described in
Section 5.15, and
 
(D)  such other items as are set forth in Section 5.11(D) of the Disclosure
Schedule.
 
Section 5.12  Brokers. Except as set forth in Section 5.12 of the Disclosure
Schedule, no broker, investment banker, financial adviser or other Person is
entitled to any broker’s, finder’s, financial adviser's or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of MMIS. The Shareholder shall be solely responsible for all such
amounts payable.
 
Section 5.13  Absence of Certain Changes or Events. From September 30, 2005, to
the Closing Date, MMIS has conducted its business only in the ordinary course.
Without limiting the generality of the foregoing, during such period there has
not, except as has occurred in the ordinary course of MMIS’ business, been any:
 
(A)  event, change, effect or development that, individually or in the
aggregate, has had a MMIS Material Adverse Effect;
 
(B)  declaration, setting aside or payment of any dividend or other distribution
(whether in cash, equity or property) with respect to any MMIS Common Stock or
any repurchase for value by MMIS of any MMIS Common Stock;
 
(C)  split, combination or reclassification of any MMIS Capital Stock or any
issuance or the authorization of any issuance of any other securities in respect
of, in lieu of or in substitution for MMIS Capital Stock;
 
(D)  granting of any Options, warrants, calls or rights to acquire any MMIS
Capital Stock or other securities of MMIS;
 
(E)  (1) granting to any employee, executive officer, or manager of MMIS any
increase in compensation, (2) granting to any executive officer or manager of
MMIS any increase in severance or termination pay, (3) entering into any
employment, consulting, indemnification, severance or termination agreement, or
any other Material Contract, with any such executive officer or manager, (4)
establishment, adoption, entering into or amendment in any material respect of
any collective bargaining agreement or MMIS Benefit Plan (as defined in Section
5.20) (other than amendment required by applicable laws), (5) agreeing to
provide any severance benefits to any employee, executive officer, or manager of
MMIS, or (6) taking any action to accelerate any rights or benefits, or make any
material determinations not in the ordinary course of business consistent with
prior practice, under any collective bargaining agreement or MMIS Benefit Plan;
 
(F)  change in accounting methods, principles or practices by MMIS materially
affecting the consolidated assets, liabilities or results of operations of MMIS,
except insofar as may have been required by a change in GAAP; or
 
(G)  Contract with respect to any acquisition, sale or transfer of any material
asset of MMIS.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 5.14  Material Contracts. Except for this Agreement and the contracts
listed in Section 5.14 of the Disclosure Schedule (the “Material Contracts”),
MMIS is not a party or subject to any of the following (whether oral or in
writing):
 
(A)  any reseller, marketing, sales representative or similar Contract under
which any third party is authorized to sell, market or take orders for any of
MMIS' products or services;
 
(B)  any Contract in which MMIS has granted or received exclusive sales,
distribution or marketing rights, rights of refusal, rights of first negotiation
or similar rights with respect to any product or service;
 
(C)  any Contract providing for the development of any material technology or
Intellectual Property rights, independently or jointly, for it, other than
consultants and contractors of MMIS on MMIS' standard forms for such Contracts;
 
(D)  any joint venture or partnership Contract, any Contract relating to a
limited liability company or any other Contract which has involved, or is
reasonably expected to involve, a sharing of revenues, profits, cash flows,
expenses or losses by it with any other party;
 
(E)  any Contract for or relating to the employment or hiring for services of
any of its directors, officers, members or key employees;
 
(F)  any Contract or trust deed encumbering any of its assets or properties, any
promissory note, any credit line, credit facility, loan agreement or other
Contract for the borrowing of money pursuant to which it may borrow or loan
funds, any security agreement encumbering any of its assets or properties, any
security agreement encumbering any asset or property of a third party for its
benefit, any guarantee by it of any obligation or indebtedness of another party
or any guarantee of any of its obligations or indebtedness, and any Contract for
a leasing transaction of a type required to be capitalized in accordance with
Statement of Financial Accounting Standards No. 13 of the Financial Accounting
Standards Board;
 
(G)  any Contract under which it is lessee of or holds or operates any items of
tangible personal property or real property owned by any third party and under
which payments to such third party exceed $10,000.00 per annum, and any Contract
for the sale, purchase or disposition of any real property;
 
(H)  any Contract for the sale, licensing or leasing by or to it of any assets,
properties, products, services or rights having a value in excess of $10,000.00
or which is material to MMIS' business;
 
(I)  any Contract or plan (including any Options, warrants, rights, convertible
or exchangeable securities, "phantom" stock rights, “stock appreciation rights”,
or stock-based performance units) relating to the sale, issuance, grant,
exercise, award, purchase, repurchase or redemption of any shares of MMIS
Capital Stock or any Options, warrants, convertible notes or other rights to
purchase or otherwise acquire any MMIS Capital Stock, other securities or
Options, warrants or other similar rights;
 
(J)  any Contract pursuant to which MMIS has acquired a material business or
entity, or assets of a business or entity, whether by way of merger,
consolidation, purchase of stock, purchase of assets, license or otherwise;
 
 
14

--------------------------------------------------------------------------------

 
 
(K)  any other Contract to which MMIS is a party or by which MMIS or any of
MMIS' assets or properties are bound (i) that is material to the financial
condition and results of operations of MMIS taken as a whole or (ii) that
involves a future financial commitment by it in excess of $10,000; or
 
(L)  any Contract between MMIS and any Governmental Entity or any Permit.
 
Neither MMIS nor, to the Knowledge of De Both, the Shareholder, any of MMIS'
constituent entities’ executive officers, directors, or managers, or any other
party, is in material breach or default under any Material Contract.
 
Section 5.15  Taxes.
 
(A)  Returns are Timely Filed. Each constituent entity of MMIS has timely filed
all Returns relating to Taxes required to be filed with any Tax authority, such
Returns are true, correct and complete in all material respects, and each such
entity has paid all Taxes shown to be due on such Returns.
 
(B)  Withholdings. MMIS has withheld with respect to its employees all federal
and state income Taxes, Taxes pursuant to the Federal Insurance Contribution Act
("FICA"), Taxes pursuant to the Federal Unemployment Tax Act ("FUTA"), Taxes
pursuant to the exercise, deemed exercise, transfer, cancellation or termination
of the Options, and other Taxes required to be withheld.
 
(C)  No Delinquencies, Deficiencies or Waivers: 
 
(i)  No deficiencies for Taxes have been claimed, proposed or assessed in
writing by any Governmental Entity for which MMIS may have any liability;
 
(ii)  There are no pending or threatened audits, suits, proceedings, actions,
investigations or claims for or relating to any liability in respect of Taxes
with respect to MMIS;
 
(iii)  There are no matters under discussion by MMIS with any Governmental
Entity with respect to Taxes that may result in an additional amount of Taxes
for which MMIS may have any liability or which may attach to the assets and
properties of MMIS; and
 
(iv)  MMIS has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
 
(D)  No Adjustments Proposed. No adjustment relating to any Returns filed by
MMIS has been proposed in writing formally or informally by any Tax authority to
MMIS or any representative thereof that is reasonably likely to be material to
MMIS.
 
(E)  No Liability for Unpaid Taxes. MMIS has no liability for unpaid Taxes which
have not been accrued for or adequately reserved on the Financials in accordance
with GAAP, whether asserted or unasserted, contingent or otherwise, which is
material to MMIS.
 
(F)  MMIS is Not a USRPHC. Since its inception, MMIS has not been a "United
States real property holding corporation," as defined in Section 897(c)(2) of
the Code and in Section 1.897-2(b) of the Regulations.
 
 
15

--------------------------------------------------------------------------------

 
 
(G)  No Liens for Taxes. There are no material Liens for Taxes (other than taxes
not yet due and payable or disputed in good faith or as set forth in Section
5.15(G) of the Disclosure Schedule) upon any of the assets of MMIS.
 
(H)  Subchapter S Status. Since its inception and through the Closing Date, the
Shareholder and MMIS have each (i) qualified at all times as, and (ii) timely
and validly elected to be taxed as a "small business corporation" or a qualified
Subchapter S subsidiary under Subchapter S of the Code. The Shareholder and MMIS
have not, in the ten (10) years prior to the Closing Date, acquired assets from
another corporation in a transaction in which its tax basis for such assets was
determined, in whole or in part, by reference to the tax basis of such assets
(or any other property) in the hands of the transferor. The Shareholder and MMIS
will not be liable for any tax under Section 1374 of the Code. The Shareholder
and MMIS have never owned an equity interest in any corporation that would cause
MMIS not to qualify at any time as a "qualified" Subchapter S corporation within
the meaning of Section 1361 of the Code.
 
Section 5.16  Affiliate Transactions. Except as set forth in Section 5.16 of the
Disclosure Schedule, there are no contracts commitments, agreements, borrowings,
arrangements or other transactions between either MMIS entity and any (a)
officer or director of such MMIS entity, (b) record or beneficial owner of the
voting securities of either MMIS entity, or (c) other affiliate of such officer,
director, Shareholder or beneficial owner of MMIS Capital Stock.
 
Section 5.17  Banking Relationships.  Section 5.17 of the Disclosure
Schedule sets forth the names and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which MMIS
maintains accounts of any nature and the names of all Persons authorized to draw
thereon or make withdrawals therefrom.
 
Section 5.18  Title to Properties.
 
(A)  Real Property Ownership and Leases. MMIS does not own any real property
interests. Section 5.18(A) of the Disclosure Schedule sets forth a list of all
leases of real property used primarily in the operation of the MMIS business.
MMIS is in material compliance with the terms of such real property leases and,
to the Knowledge of De Both, the Shareholder and/or any of MMIS' executive
officers, directors or managers, such leases are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing default or event of default (or event which with notice or
lapse of time, or both, would constitute a default) that would give rise to a
material claim against Bankrate.
 
(B)  Valid Ownership or Leasehold of Property. The MMIS entities have good and
valid title to, or, in the case of leased properties and assets, valid leasehold
interests in, all of the material tangible properties and assets, real, personal
and mixed, used in MMIS' business or shown on the Financials free and clear of
all Liens.
 
Section 5.19  Intellectual Property.
 
(A)  MMIS Intellectual Property Rights. MMIS owns, or has a valid right or
license to use all Intellectual Property currently used in the conduct of MMIS'
business (such Intellectual Property being collectively referred to as the "MMIS
Intellectual Property Rights"). "MMIS Owned Intellectual Property Rights" means
MMIS Intellectual Property Rights that are owned or licensed exclusively to
MMIS. MMIS' Intellectual Property Rights are sufficient in all material respects
for the conduct of MMIS' business. Notwithstanding the foregoing, to the extent
that this paragraph is a representation with respect to patents and unregistered
trademarks, such representations are made only to the Knowledge of De Both
and/or the Shareholder.
 
 
16

--------------------------------------------------------------------------------

 
 
(B)  MMIS' Licenses. Section 5.19(B) of the Disclosure Schedule sets forth a
list of all licenses, sublicenses and other agreements as to which MMIS is a
party granting to any Person any rights to use any MMIS Intellectual Property
Right.
 
(C)  No Restrictions on Use or Licensing of MMIS Owned Intellectual Property
Rights. No MMIS Owned Intellectual Property Right is subject to any outstanding
judgment, injunction, order, decree or agreement specifically naming MMIS (or
its constituent entities) restricting the use thereof by MMIS or restricting the
licensing thereof by MMIS to any Person.
 
(D)  No Conflicts with this Agreement and the Transactions. Neither the
execution, delivery and performance of this Agreement, nor the consummation of
the Transactions, in accordance with their terms will: (i) constitute a material
breach of or material default under any contract governing any MMIS Intellectual
Property Right; or (ii) cause any material restriction on MMIS' right to use, or
the forfeiture or termination of (or give rise to a right of forfeiture or
termination of), any MMIS Intellectual Property Right.
 
(E)  No Infringement or Litigation. Neither the development, marketing, license,
sale or distribution of any MMIS' products or business method violates any
contract between MMIS and any other Person or, to the Shareholder’s Knowledge,
infringes or misappropriates any Intellectual Property Right of any third party.
To the Shareholder’s Knowledge, there exists no unauthorized use, disclosure,
infringement or misappropriation of any MMIS Intellectual Property Right or any
trade secret material of MMIS or any of its Affiliates. There is no pending or,
to the Shareholder’s Knowledge, threatened claim or litigation against either
MMIS entity contesting the validity, ownership or right of MMIS to exercise any
MMIS Intellectual Property Right or to use, develop, manufacture, market,
license, sell or distribute any MMIS product. MMIS, the Shareholder and/or De
Both have not received any written or oral notice asserting that any MMIS
Intellectual Property Right or MMIS product or business method conflicts with
the rights of any other Person. Nor, to the Shareholder’s Knowledge, is there
any legitimate and reasonably foreseeable basis for any such an assertion.
 
(F)  Registered Intellectual Property. Section 5.19(F) of the Disclosure
Schedule sets forth all Registered Intellectual Property. All necessary
registration, maintenance and renewal fees currently due in connection with
Registered Intellectual Property have been paid and all necessary documents,
recordations and certificates in connection with such Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions as set forth on
Section 5.19(F) of the Disclosure Schedule.
 
(G)  No Employee Violations or Assignments. MMIS has not been notified or
otherwise been made aware in writing that any employee or consultant of MMIS:
(1) is in material violation of any term or covenant of any employment contract,
patent disclosure agreement, invention assignment agreement, nondisclosure
agreement, non-competition agreement or any other contract, agreement,
arrangement, commitment or undertaking entered into with any other party by
virtue of such employee’s or consultant’s being employed by, or performing
services for, MMIS or using trade secrets or proprietary information of others
without permission; or (2) has developed any technology, software, or other
copyrightable, patentable or otherwise proprietary work for MMIS that is subject
to any agreement under which such employee or consultant has assigned or
otherwise granted to any other Person any rights (including Intellectual
Property rights) in or to such technology, software or other copyrightable,
patentable or other proprietary work.
 
 
17

--------------------------------------------------------------------------------

 
 
(H)  Assignment by Employees to MMIS. All employees and consultants of MMIS that
have materially contributed to the development of MMIS Owned Intellectual
Property have executed and delivered an agreement regarding the protection of
such proprietary information and the assignment of inventions to MMIS.
 
(I)  Internet Domain Names. Section 5.19(I) of the Disclosure Schedule sets
forth all Internet domain names used in MMIS' business.
 
(J)  No Royalties or Fees. Except as set forth in Section 5.19(J) of the
Disclosure Schedule, there are no royalties, fees or other payments payable by
MMIS to any Person by reason of the ownership, use, sale or disposition of any
MMIS Intellectual Property Rights.
 
Section 5.20  Employee Benefit Plans.
 
(A)  MMIS Employee Benefit Plans. MMIS has listed in Section 5.20 of the
Disclosure Schedule, and, in addition thereto, has delivered or made available
to Bankrate prior to the execution of this Agreement copies (and MMIS and the
Shareholder will continue to make the same available to Bankrate after execution
of this Agreement and after the Closing, where necessary) of any and all
pension, retirement, profit-sharing, deferred compensation, commission plans and
schedules, Options, employee stock ownership, severance pay, vacation, bonus, or
other incentive plan, all other written employee programs, arrangements, or
agreements, including any employment agreement which may itself contain such
provisions, all medical, vision, dental, or other health plans, all life
insurance plans, and all other employee benefit plans or fringe benefit plans,
including “employee benefit plans” as that term is defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
currently adopted, maintained by, participated in, sponsored in whole or in part
by, or contributed to by MMIS or an ERISA Affiliate (as defined below) thereof
for the benefit of MMIS' or any ERISA Affiliate’s employees, retirees,
dependents, spouses, directors, independent contractors, or any other
beneficiaries (collectively “Participants”) under which such Participants are
eligible to participate or receive benefits (collectively, the “MMIS Benefit
Plans”). The MMIS Benefit Plans documents delivered or made available to
Bankrate by MMIS include true and complete copies of each plan, together with
any amendments thereto, any trust agreements associated with an MMIS Benefit
Plan, together with any amendments thereto, any insurance or annuity contracts
with respect to any MMIS Benefit Plan, any summary plan descriptions with
respect to any MMIS Benefit Plan together with any amendments thereto, any
Internal Revenue Service Forms 5500 (or variations thereof) together with any
Schedule B and any other attachment thereto filed with respect to any MMIS
Benefit Plan (for the most recent plan years for which filings have been made),
any certified actuarial statements (for the most recent plan years for which
such statements have been prepared) with respect to any MMIS Benefit Plan, any
auditor's reports (for the most recent plan years for which reports have been
issued) with respect to any MMIS Benefit Plan, any agreements or contracts
entered into with any third party administrator or trustee with respect to any
MMIS Benefit Plan, and any agreements or contracts with any investment manager
or investment advisor with respect to any MMIS Benefit Plan. Any of the MMIS
Benefit Plans which is an “employee pension benefit plan,” as that term is
defined in Section 3(2) of ERISA, is referred to herein as a “MMIS ERISA Plan.”
Each MMIS ERISA Plan that is also a “defined benefit plan” (as defined in
Section 414(j) of the Code) is referred to herein as a “MMIS Pension Plan.” No
MMIS Pension Plan is or has been a multiemployer plan within the meaning of
Section 3(37) of ERISA.
 
 
18

--------------------------------------------------------------------------------

 
 
(B)  Administration of MMIS Benefit Plans. Except as otherwise provided for or
disclosed elsewhere in this Agreement, MMIS, its agents, the trustees and other
MMIS fiduciaries of the MMIS Benefit Plans have, at all times, complied in all
material respects with the applicable provisions of the MMIS Benefit Plans, the
Code and ERISA and with all agreements relating to the administration of such
MMIS Benefit Plans. Except as otherwise provided for or disclosed elsewhere in
this Agreement, each MMIS Benefit Plan has been administered and communicated to
the Participants and beneficiaries in all material respects in accordance with
its provisions, and all required annual reports, filings, disclosures, or other
communications, which have been required to be made to the Participants and
beneficiaries, other employees, the IRS, the U.S. Department of Labor, or any
other applicable governmental agency, in connection with each Plan, pursuant to
the Code, ERISA, or other applicable statute or regulation, have been made in a
timely manner and no liability has been incurred on account of delinquent or
incomplete compliance or failure to comply with such requirements. All
amendments and actions required to bring the MMIS ERISA Plans into conformity
with all of the applicable provisions of ERISA and other applicable Laws have
been made or taken with respect to those provisions of ERISA and other
applicable Laws for which the time period for such amendment or actions expired
on or before the Closing Date. Any bond required with respect to any MMIS
Benefit Plan in accordance with applicable provisions of ERISA has been obtained
and is in full force and effect. Each MMIS ERISA Plan, which is intended to be
qualified under Section 401(a) of the Code has heretofore received a favorable
determination letter from the Internal Revenue Service, and neither MMIS nor any
ERISA Affiliate is aware of any circumstances likely to result in revocation of
any such favorable determination letter(s).
 
(C)  Other Representations and Warranties Regarding MMIS Benefit Plans. Except
as disclosed in Section 5.20(C) of the Disclosure Schedule:
 
(i)  To the Shareholder’s Knowledge, there are no actions, suits,
investigations, arbitrations, or proceedings pending against any MMIS Benefit
Plan, against the assets of any of the trusts under such plans or the plan
sponsor or the plan administrator or against any agent or fiduciary of any MMIS
Benefit Plan with respect to the operation of such plans (other than routine
benefit claims);
 
(ii)  Neither MMIS nor any ERISA Affiliate or any disqualified person (as
defined in Section 4975 of the Code) have engaged in a transaction with respect
to any MMIS Benefit Plan that, assuming the taxable period of such transaction
expired as of the date hereof, would subject MMIS, its agents, the trustees or
the other fiduciaries of the MMIS Benefit Plans to a Tax imposed by either
Section 4975 of the Code or any penalty under Section 502(i) of ERISA;
 
(iii)  There have been no governmental audits of any MMIS Benefit Plan within
the last six (6) years that has resulted in any material penalties, fines,
excise taxes, additional benefit accruals, and there are no threatened or
pending governmental audits as of the date hereof and as of the date of Closing;
and
 
(iv)  MMIS will not issue any stock, Options or amend or terminate any MMIS
Benefit Plan subsequent to the date of this Agreement without the written
consent of Bankrate except as may be necessary to honor any pre-existing
contract or to maintain the compliance of such MMIS Benefit Plan with applicable
laws.
 
(D)  MMIS Pension Plans. The Company and its ERISA Affiliates do not sponsor or
participate in any MMIS Pension Plan.
 
 
19

--------------------------------------------------------------------------------

 
 
(E)  Retiree Health and Benefit Plans. Except as disclosed in Section 5.20(E) of
the Disclosure Schedule, neither MMIS nor any ERISA Affiliate has any liability
for retiree health and life benefits under any of the MMIS Benefit Plans and if
there are any such plans, there are no restrictions on the rights of MMIS or on
any ERISA Affiliate to amend or terminate any such retiree health or benefit
Plan without incurring any post-termination liability thereunder (except for
administrative costs and professional fees to terminate same).
 
(F)  Effect of Transactions. Except as disclosed in Section 5.20(F) of the
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation of the Transactions will (i) result in any payment (including
severance, unemployment compensation, golden parachute, change of control, or
otherwise) becoming due to any director or any employee of MMIS under any MMIS
Benefit Plan or otherwise, (ii) increase any benefits otherwise payable under
any MMIS Benefit Plan, or (iii) result in any acceleration of the time of
payment or vesting of any such benefit.
 
(G)  Entitlements. Except as disclosed in Section 5.20(G) of the Disclosure
Schedule, the actuarial present values of all accrued deferred compensation
entitlements (including entitlements under any executive compensation,
supplemental retirement, or employment agreement) of employees and former
employees of any MMIS and respective beneficiaries, other than entitlements
accrued pursuant to funded retirement plans subject to the provisions of
Sections 401(a) or 412 of the Code or Section 302 of ERISA, have been fully
reflected on the MMIS Financials to the extent required by and in accordance
with GAAP.
 
(H)  No MMIS Common Stock are Assets of MMIS Benefit Plans. Except as disclosed
in Section 5.20(H) of the Disclosure Schedule, no stock or other security issued
by MMIS forms or has formed a part of the assets of any MMIS ERISA Plan. The
termination of MMIS's 401(K) Plan will not create any liability for MMIS,
Bankrate, Sub1 or Sub2 that has not been accrued for or adequately reserved on
the Financials in accordance with GAAP.
 
(I)  Severance and Termination Pay. No director or employee of MMIS will have a
right to receive any severance, golden parachute, or termination pay or similar
compensation if terminated subsequent to the Closing, in excess of two (2) weeks
salary and accrued bonuses, if any, as set forth on the Disclosure Schedule
(other than ordinary administrative costs not to exceed $5,000). In addition,
none of De Both, Chuck Smilgys, Sally Ryan, Salman Ansari, Erika Herz or Maria
Zuzic will have a right to receive any severance, golden parachute, or
termination pay or similar compensation if terminated prior to the Closing.
 
Section 5.21  Litigation. There is no suit, action or proceeding pending or
overtly threatened or threatened in writing against MMIS and, to the Knowledge
of De Both and the Shareholder, there is not any legitimate, reasonably
foreseeable basis for any such suit, action or proceeding) that, individually or
in the aggregate, has had or could reasonably be expected to have a MMIS
Material Adverse Effect, nor is there any Judgment outstanding against MMIS.
 
Section 5.22  Compliance with Applicable Laws. MMIS is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment. MMIS has not received any written communication from a
Governmental Entity alleging that MMIS is not in compliance in any material
respect with any applicable Law. Neither MMIS, nor any of its respective
Affiliates (A) is conducting as of the date of this Agreement any internal
investigation with respect to any alleged act or omission, or (B) is planning to
make a voluntary disclosure to any Governmental Entity with respect thereto.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.23  Permits. To the Shareholder’s Knowledge, MMIS holds all licenses,
franchises, permits, certificates, approvals and authorizations from
Governmental Entities, or required by Governmental Entities to be obtained, in
each case necessary for the conduct of its business, including, without
limitation, the sale of its products (collectively, "Permits"). MMIS is in
compliance in all material respects with the terms of all Permits. All such
Permits have been duly and validly issued, are in full force and effect, and all
rights and entitlements pursuant to such Permits are vested in MMIS. To the
Shareholder’s Knowledge, MMIS has not committed any act or failed to act in a
manner which could result in the revocation or suspension of any such Permit or
in any disciplinary action relating to such Permit. MMIS has not received any
written notice to the effect that a Governmental Entity was considering the
amendment, termination, revocation or cancellation of any Permit. To the
Shareholder’s Knowledge, all such Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine filing fees.
The consummation of the Mergers and other Transactions will not impair or
adversely affect any of the rights, powers or privileges granted pursuant to any
such Permits so as to result in a MMIS Material Adverse Effect.
 
Section 5.24  Environmental Matters.
 
(A)  Hazardous Material. No underground storage tanks and no amount of any
substance that has been designated by any Governmental Entity or by applicable
federal, state or local law to be radioactive, toxic, hazardous or otherwise a
danger to health or the environment, including, without limitation, PCBs,
asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous
substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant
to the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said laws, but excluding office and
janitorial supplies (a "Hazardous Material") are present, as a result of the
actions of either constituent entity of MMIS, or as a result of any actions of
any third party owned or controlled by the Shareholder, in, on or under any
property, including the land and the improvements, ground water and surface
water thereof that the MMIS entities have at any time owned, operated, occupied
or leased.
 
(B)  Environmental Liabilities. No material action, proceeding, revocation
proceeding, amendment procedure, writ or injunction is pending, and to the
Knowledge of De Both and the Shareholder, no material action, proceeding,
revocation proceeding, amendment procedure, writ or injunction has been
threatened by any Governmental Entity against MMIS in a writing delivered to
MMIS concerning any Hazardous Material. MMIS is not aware of any fact or
circumstance that reasonably could be expected to involve MMIS in any
environmental litigation or impose any environmental liability.
 
Section 5.25  Insurance. MMIS has policies of insurance as set forth in Section
5.25 of the Disclosure Schedule. There is no material claim pending under any of
such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies. All premiums due and payable
under all such policies have been paid and MMIS is otherwise in compliance in
all material respects with the terms of such policies. To the Knowledge of De
Both and the Shareholder, there has been no written threat of termination or
material premium increase with respect to, any of such policies.
 
Section 5.26  Certain Payments. Since the beginning of the periods covered in
the Financials, to the Knowledge of the Shareholder, neither MMIS nor any of its
directors, officers, managers, Affiliates or employees has given, offered, paid,
promised to pay or authorized payment of any money, material gift or anything of
material value, in each case with the purpose of influencing any act or decision
of the recipient in his or her official capacity or inducing the recipient to
use his or her influence to affect an act or decision of a government official
or employee, to any (a) governmental official or employee, (b) political party
or candidate thereof, or (c) Person while knowing that all or a portion of such
money or thing of value would be given or offered to a governmental official or
employee or political party or candidate thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 5.27  Warn Act. MMIS has not violated the Worker Adjustment and
Retraining Notification Act, as amended (the "WARN Act"). Except as set forth in
Section 5.27 of the Disclosure Schedule (which shall state the full name, job
title, date of Employment Loss, and type of Employment Loss), no employee of
MMIS has experienced an Employment Loss in the ninety (90) days preceding the
date of this Agreement. MMIS does not presently intend to take any action that
would result in an Employment Loss by any employee of MMIS between the date of
this Agreement and the Closing Date. For purposes of this Section 5.27, an
"employee" means any employee, including officers, managers and supervisors, but
excluding employees who are employed for an average of fewer than 20 hours per
week or who have been employed for fewer than six of the preceding 12 months.
 
Section 5.28  Virchow, Krause. As of the date of this Agreement, (a) Virchow,
Krause & Company, LLP ("Virchow, Krause") verbally provided De Both a fee
estimate for the services provided by Virchow, Krause described in Section 7.08
of between Fifty Thousand ($50,000) and One Hundred Thousand Dollars ($100,000)
and (b) to the knowledge of the Shareholder, Virchow, Krause will deliver,
within sixty-five (65) days of the Closing Date, (i) the necessary financial
statements of MMIS, for periods prior to the Closing Date, for any filing or
filings that Bankrate and/or the Subs are required to make pursuant to Rule 3-05
of Regulation S-X and (ii) their consent to use such financial statements in any
filing or filings that Bankrate and/or the Subs are required to make pursuant to
Rule 3-05 of Regulation S-X.
 
Section 5.29  Severance and Termination Pay. No director or employee of MMIS
will have a right to receive any severance, golden parachute, or termination pay
or similar compensation if terminated subsequent to the Closing, in excess of
two (2) weeks salary and accrued bonuses, if any, set forth on the Disclosure
Schedule.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BANKRATE AND SUBS
 
Bankrate and each of the Subs, jointly and severally, represent and warrant to
the Shareholder that:
 
Section 6.01  Organization, Standing and Power. Bankrate is duly organized,
validly existing and in good standing under the laws of Florida and has full
corporate power and authority to conduct its businesses as presently conducted.
The Subs are duly organized, validly existing and in good standing under the
laws of the State in which they were formed and have full corporate power and
authority to conduct their businesses as presently conducted.
 
Section 6.02  Subs.
 
(A)  Subs’ Sole Purpose is to Enter into this Agreement. Since the date of its
incorporation, neither Sub1 nor Sub2 has carried on any business or conducted
any operations other than the execution of this Agreement, the performance of
their obligations pursuant to this Agreement and matters ancillary to their
obligations pursuant to this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(B)  Subs’ Capital Stock. The authorized capital stock of each of Sub1 and Sub2
have been validly issued, are fully paid and nonassessable and are owned by
Bankrate free and clear of any Lien.
 
Section 6.03  Bankrate and the Subs have Authority to Enter Into this Agreement
and Engage in the Transactions. The execution, delivery and performance by
Bankrate and the Subs of this Agreement and the Ancillary Agreements, and the
consummation by Bankrate and the Subs of the Transactions are: (A) within the
requisite corporate powers of Bankrate and each of the Subs; (B) are not in
contravention of the terms of Bankrate and each of the Subs’ organizational
documents; and (C) have been duly authorized and approved by all necessary
corporate action on the part of Bankrate and each of the Subs. No other
proceedings on the part of Bankrate or either of the Subs are necessary to
authorize the execution, delivery and performance by Bankrate and each of the
Subs of this Agreement, the Ancillary Agreements, and the Transactions.
 
Section 6.04  Bankrate and the Subs have Validly Executed and Delivered this
Agreement. Bankrate and each Sub have each duly executed and delivered this
Agreement, and the Ancillary Agreements to be entered into by Bankrate or either
Sub pursuant to the terms of this Agreement shall have been duly and validly
executed and delivered by Bankrate or each Sub, as applicable. This Agreement
constitutes, and upon their execution and delivery, such Ancillary Agreements
will constitute, the legal, valid and binding obligation, of Bankrate or each
Sub, as applicable, enforceable against Bankrate or each Sub in accordance with
their respective terms, except as such enforceability may be limited by the laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.
 
Section 6.05  No Conflicts. The execution and delivery by each of Bankrate and
the Subs of this Agreement, do not, and the consummation of the Transactions and
compliance with the terms of this Agreement will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Lien upon any of the properties
or assets of Bankrate or any of its Subsidiaries under, any provision of (i) the
charter or organizational documents of Bankrate or any of its Subsidiaries, (ii)
any Material Contract to which Bankrate or any of its Subsidiaries is a party or
by which any of their respective properties or assets is bound so as to result
in a Bankrate Material Adverse Effect or (iii) subject to the filings and other
matters referred to in Section 6.06, any material Judgment or Law applicable to
Bankrate or any of its Subsidiaries or their respective properties or assets.
 
Section 6.06  No Governmental Entity Consents are Necessary. No Consent of, or
registration, declaration or filing with, any Governmental Entity is required to
be obtained or made by or with respect to Bankrate or any Bankrate Subsidiary in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions, other than (i) the filing with the SEC of such
reports as may be required in connection with this Agreement and the
Transactions, (ii) the filing of the Certificates of Merger with the Secretary
of State of the applicable State(s), and (iii) such other items as are set forth
in Section 6.06 of the Disclosure Schedule.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 6.07  Brokers. No broker, investment banker, financial adviser or other
person, is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Bankrate.
 
Section 6.08  Free Cash. Bankrate has sufficient cash to deliver the Purchase
Price to MMIS and shall not use such cash for any purposes other than to deliver
the Purchase Price.  
 
Section 6.09  Employee Benefits. Bankrate will cause each employee continuing
their employment with MMIS following the Closing to be provided substantially
the same (or better) salary and benefits received by such employees prior to the
Closing Date. In addition, to the extent applicable, Bankrate will cause such
employees to receive credit for years of continuous service for purposes of
eligibility and vesting under any employee benefit plans and programs (other
than stock options and similar equity related compensation) that Bankrate makes
available to similarly-situated employees of Bankrate
 
ARTICLE VII
COVENANTS RELATING TO CONDUCT OF BUSINESS; NO DISCUSSIONS WITH OTHERS;
ACCESS TO INFORMATION; AND EFFORTS TO CONSUMMATE THE
TRANSACTIONS; HIRING OF EMPLOYEES; REGULATION S-X; TRANSITION SERVICES;
TAX MATTERS
 
Section 7.01  Conduct of Business of MMIS.
 
(A)  Conduct of Business by MMIS. Except for matters set forth in Section
7.01(A) of the Disclosure Schedule or otherwise expressly permitted by this
Agreement, from the date of this Agreement to the Effective Time or the earlier
termination of this Agreement, MMIS shall conduct its business in the usual,
regular and ordinary course in substantially the same manner as previously
conducted and use all reasonable efforts to preserve intact its current business
organization, keep available the services of its current officers and employees
and keep its relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with them to the end that its
goodwill and ongoing business shall be unimpaired at the Effective Time. In
addition, and without limiting the generality of the foregoing, except for
matters set forth in Section 7.01(A) of the Disclosure Schedule or otherwise
expressly permitted by this Agreement, from the date of this Agreement to the
Effective Time or the earlier termination of this Agreement, MMIS shall not do
any of the following without the prior written consent of Bankrate, not to be
unreasonably withheld or delayed:
 
(i)  (1) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of the MMIS Capital Stock (it being understood
and agreed hereby beforehand that the Shareholder may cause the MMIS entities to
distribute cash for the purposes of (A) making tax payments or (B) distributing
excess cash not necessary for the operation of the businesses or not necessary
in order to make the Equity greater than zero), (2) split, combine or reclassify
any of the MMIS Capital Stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of the MMIS
Capital Stock, or (3) except for repurchases or forfeitures pursuant to
agreements outstanding on the date of this Agreement, purchase, redeem or
otherwise acquire any shares of the MMIS Capital Stock or any other securities
of MMIS or any rights, warrants or options to acquire any such stock or other
securities;
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)  issue, deliver, sell or grant (except pursuant to agreements outstanding
as of the date of this Agreement) (1) any shares of MMIS Capital Stock, (2) any
Voting MMIS Debt or other voting securities, (3) any securities convertible into
or exchangeable for, or any Options, warrants or rights to acquire, any such
stock, Voting MMIS Debt, voting securities or convertible or exchangeable
securities or (4) any Options, warrants, rights, convertible or exchangeable
securities, "phantom" stock rights, “stock appreciation rights”, stock-based
performance units;
 
(iii)  amend the MMIS Certificates of Incorporation, the MMIS Bylaws or other
comparable charter or organizational documents;
 
(iv)  acquire or agree to acquire (1) by merging or consolidating with, or by
purchasing a substantial equity interest in or portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof or (2) any assets
that are material, individually or in the aggregate, to MMIS, taken as a whole;
 
(v)  enter or agree to enter into any joint venture or other strategic business
arrangement with another Person;
 
(vi)  terminate any Material Contract, or make any change in any Material
Contract, other than the renewals of Material Contracts without material adverse
changes of terms;
 
(vii)  enter into a contract other than contracts entered into in the ordinary
course of business;
 
(viii)  (1) grant to any executive officer, director, or member of MMIS any
increase in compensation, (2) grant to any executive officer or manager of MMIS
any increase in severance or termination pay, (3) enter into any employment,
consulting, indemnification, severance or termination agreement, or any other
Material Contract, with any such executive officer or manager, (4) establish,
adopt, enter into or amend in any material respect any collective bargaining
agreement or MMIS Benefit Plan or (5) take any action to accelerate any rights
or benefits, or make any material determinations not in the ordinary course of
business consistent with prior practice, under any collective bargaining
agreement or MMIS Benefit Plan;
 
(ix)  make any change in accounting methods, principles or practices materially
affecting the reported consolidated assets, liabilities or results of operations
of MMIS, except insofar as may have been required by a change in GAAP;
 
(x)  sell, lease (as lessor), license or otherwise dispose of or subject to any
Lien any properties or assets, except sales and licenses of inventory and excess
or obsolete assets in the ordinary course of business consistent with past
practice, but in no event involving a sale price or value in excess of Ten
Thousand Dollars ($10,000.00);
 
(xi)  (1) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, guarantee any debt securities of another Person,
enter into any "keep well" or other agreement to maintain any financial
statement condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing, except under existing lines of credit
or for short-term borrowings incurred in the ordinary course of business
consistent with past practice, or (2) make any loans, advances or capital
contributions to, or investments in, any other Person;
 
 
25

--------------------------------------------------------------------------------

 
 
(xii)  make or agree to make any new capital expenditure or expenditures that,
individually, is in excess of Ten Thousand Dollars ($10,000.00) or, in the
aggregate, are in excess of Twenty-Five Thousand Dollars ($25,000.00);
 
(xiii)  make or change any material Tax election;
 
(xiv)  (1) pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction, in the ordinary course of business
consistent with past practice or incurred in the ordinary course of business
consistent with past practice, (2) cancel any material indebtedness
(individually or in the aggregate) or waive any claims or rights of substantial
value or (3) waive the benefits of, or agree to modify in any manner, any
confidentiality, standstill or similar agreement to which MMIS is a party;
 
(xv)  enter into or carry out any transaction with any Affiliate of MMIS other
than transactions resulting in obligations to MMIS of less than $1,000 in the
aggregate; or
 
(xvi)  authorize any of, or commit or agree to take any of, the foregoing
actions.
 
(B)  Advise of Changes. MMIS shall promptly advise Bankrate in writing of any
change or event that has or could reasonably be expected to have a MMIS Material
Adverse Effect.
 
Section 7.02  Conduct of Business of Bankrate. Bankrate shall promptly advise
MMIS orally and in writing of any change or event that has or could reasonably
be expected to have a Bankrate Material Adverse Effect.
 
Section 7.03  No Discussions with Others.
 
(A)  No Solicitation or Consideration of Third Party Offers. From the date of
this Agreement until the earlier of (i) 5:00 p.m., Eastern Standard Time, on
November 30, 2005 or (ii) the termination of this Agreement in accordance with
its terms (the "No Discussions Period"), neither the Shareholder, MMIS, nor its
officers, directors, employees, agents or advisors shall, directly or
indirectly, solicit offers from, negotiate with or in any manner encourage or
consider any proposal of any other Person (a "Third Party Offer") relating to
the acquisition of an ownership interest in MMIS, or of the assets of the MMIS,
in whole or in principal part, through purchase, merger, consolidation, share
exchange or otherwise, or any other business combination involving the Company.
In addition, the Shareholder and MMIS shall immediately cease any previously
undertaken or ongoing activities, discussions or negotiations with any other
Person with respect to any transaction of the type described in the preceding
sentence.
 
(B)  Notice to Bankrate of Third Party Offers. If the Shareholder, MMIS or its
officers, directors, employees, agents or advisors receive any communication
regarding any offer or proposal of the type described in Section 7.03(A) during
the No Discussions Period, then the Shareholder and MMIS shall immediately
notify Bankrate of the receipt of such Third Party Offer and the details of such
Third Party Offer.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 7.04  Voting. De Both, the Shareholder and MMIS' Board agree to vote in
favor of the Transactions.
 
Section 7.05  Access to Information; Confidentiality.
 
(A) MMIS Shall Provide Bankrate Access to Information. MMIS shall provide to
Bankrate, and its officers, employees, accountants, counsel, financial advisers
and other representatives, reasonable access during normal business hours during
the period prior to the Effective Time to all their respective properties,
books, contracts, commitments, personnel and records. During such period, MMIS
shall furnish promptly to Bankrate all information concerning its business,
properties and personnel as Bankrate may reasonably request.
 
(B) Disclosure of Information is Subject to the Confidentiality Agreement. All
information exchanged pursuant to this Agreement shall be subject to the
confidentiality agreement entered into prior to the date of this Agreement
between MMIS and Bankrate (the "Confidentiality Agreement"), and De Both and the
Shareholder agree to be bound by such terms of the Confidentiality Agreement to
which MMIS is bound, and to be jointly and severally liable for any breach of
the Confidentiality Agreement by MMIS, De Both and/or the Shareholder.
 
Section 7.06  Commercially Reasonable Efforts; Notification.
 
(A) Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties shall take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
an expeditious manner, the Transactions, and shall take all action necessary to
ensure that the Transactions may be consummated as promptly as practicable on
the terms contemplated by this Agreement.
 
(B) Without limiting the generality of Section 7.05(A), the parties to this
Agreement shall:
 
(i)  obtain all necessary actions or nonactions, waivers, consents and approvals
from Governmental Entities, make all necessary registrations and filings
(including filings with Governmental Entities, if any), and take all reasonable
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action or proceeding by, any Governmental Entity;
 
(ii)  file the Certificates of Merger with the Secretary of State of the
applicable State(s) and make all other necessary filings to effectuate the
Mergers;
 
(iii)  use commercially reasonable efforts to obtain all necessary consents,
approvals or waivers from third parties;
 
(iv)  use commercially reasonable efforts to defend any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the Transactions, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed; and
 
(v)  execute and deliver any additional instruments necessary to consummate the
Transactions and to fully carry out the purposes of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(C) MMIS shall give prompt notice to Bankrate, and Bankrate and the Subs shall
give prompt notice to MMIS, of (i) any representation or warranty made by it
contained in this Agreement becoming untrue or inaccurate in any material
respect or (ii) the failure by it to comply with or satisfy in any material
respect with any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement.
 
Section 7.07  Restrictive Covenants.
 
(A)  Non-competition. De Both and the Shareholder agree that for a period of two
(2) years after the Closing Date, De Both and the Shareholder will not, directly
or indirectly, individually or on behalf of any Person,  engage in or perform,
anywhere within the United States, Canada and any other such geography in which
MMIS operates (the "Territory"), any activities which are directly competitive
with the business of MMIS on the Closing Date (a “Competitive Business”). 
Nothing herein shall be construed to prohibit De Both and the Shareholder from
acquiring shares of capital stock of any public corporation, provided that such
investment does not exceed 5% of the stock of such public corporation.
 
(B)  Non-Solicitation. De Both and the Shareholder agree that for a period of
three (3) years after the Closing Date, De Both and the Shareholder will not,
individually or on behalf of any Person, call upon, solicit, recruit, or assist
others in calling upon, recruiting or soliciting any: (i) Person who is or was
(as of the day after the Closing Date) an employee of MMIS and with whom De Both
and/or the Shareholder had contact or became aware of by virtue of De Both
and/or the Shareholder's relationship with MMIS, for the purpose of having such
person work, directly or indirectly, in a Competitive Business; (ii) any Client
(as defined below) of MMIS for the purpose of having such Client obtain services
from a Competitive Business; (iii) any Person that refers business to MMIS for
the purpose of having such Person refer business to a Competitive Business; or
(iv) any other Person which is engaged in the business of MMIS for the purpose
of assisting a Competitive Business.  For purposes of this Section 7.07, the
term "Client" shall mean any Person that utilizes the services of MMIS.
 
Bankrate and the Subs agree and acknowledge that the hiring by the Shareholder
of Chuck Smilgys and Sally Ryan and, upon the consent of Bankrate and the Subs
prior to the Closing, of Salman Ansari, Erika Herz and/or Maria Zuzic shall not
be deemed a breach of this Section 7.07(B). Bankrate and the Subs shall not
unreasonably withhold their consent to the hiring by the Shareholder of Salman
Ansari, Erika Herz and/or Maria Zuzic.


(C)  Confidential Information.  De Both and the Shareholder acknowledge that as
a consequence of their relationships with Bankrate, the Subs and MMIS, the
Shareholder, De Both and the Shareholder have received, and may receive as a
result of providing transition services and/or sharing offices following the
Closing, knowledge and information concerning Bankrate's, the Subs', and/or
MMIS' business, including, but not limited to, procedures, manuals, diagrams,
memoranda, business methods, pricing information, plans, reports, sales
information, customer information and customer lists, sales reports, marketing
information, employee lists, correspondence, competitor reports, patents,
trademarks, samples, designs and other information and know how (collectively,
the “Confidential Information”).
 
(i)  Non-Disclosure of Confidential Information. De Both and the Shareholder
covenant and agree that, from the date of this Agreement and at all times
thereafter, De Both and the Shareholder shall (i) not use any part of the
Confidential Information in any manner for De Both's and/or the Shareholder's
own account and (ii) hold all of the Confidential Information in the strictest
confidence, not to be used, reproduced, distributed or disclosed to anyone
without the prior written consent of Bankrate.
 
 
28

--------------------------------------------------------------------------------

 
 
(ii)  Exemptions to Information Deemed Confidential. Notwithstanding anything
the contrary in this Agreement, the term “Confidential Information” as used in
this Agreement shall not include that information which: (i) is or becomes
publicly available without the breach of this Agreement by De Both or the
Shareholder; (ii) is subsequently disclosed to De Both and the Shareholder by a
third party who is in lawful possession of the Confidential Information and is
not under an obligation of confidence; (iii) is required to be disclosed by any
applicable law or process, but only if De Both and the Shareholder promptly
notify Bankrate of the required or requested disclosure so that Bankrate, the
Sub1, Sub2 and/or MMIS may seek a protective order to prevent disclosure of the
Confidential Information; (iv) is disclosed to De Both’s confidential tax,
legal, estate planning or business advisors or immediate family without any
intention of public disclosure or misuse of such information; or (v) is
disclosed by De Both, Shareholder or MMIS for the purpose of enforcing this
Agreement or defending such parties against claims made pursuant to this
Agreement.
 
(iii)  Term. The obligations of De Both and Scarlett pursuant to this Section
7.07(C) shall terminate on the three (3) year anniversary of the date of the
Closing Date.
 
(D)  Reasonableness. De Both and the Shareholder acknowledge that all of the
foregoing provisions are reasonable and are necessary to protect and preserve
the value of MMIS and to prevent any unfair advantage being conferred on De Both
and the Shareholder. De Both and the Shareholder further acknowledge: (i) that
Bankrate and/or MMIS do business throughout the United States and Canada and,
therefore, specifically agree that, in order to adequately protect the value of
Bankrate and MMIS, the geographic scope of the restrictions in this Section 7.07
are reasonable; and (ii) that De Both will be reasonably able to earn a living
without violating the terms of this Section 7.07. If any of the covenants set
forth in this Section 7.07 are held to be unreasonable, arbitrary, or against
public policy, the restrictive time period set forth in this Section 7.07 will
be deemed to be the longest period permissible by law under the circumstances
and the Territory will be deemed to comprise the largest territory permissible
by law under the circumstances. De Both and the Shareholder acknowledge and
agree that the consideration to be delivered pursuant to this Agreement is
sufficient by itself for the covenants of De Both and the Shareholder set forth
in this Section 7.07.
 
Section 7.08  Financial Statements Required by Regulation S-X. 
 
(A)  Bankrate, the Subs, MMIS, the Shareholder and De Both shall each use their
commercially reasonable efforts to complete all matters and things which may be
convenient or necessary to cause accountants selected by De Both, and reasonably
acceptable to Bankrate, to deliver, within sixty-five (65) days of the Closing
Date, (i) the necessary financial statements of MMIS, for periods prior to the
Closing Date, for any filing or filings that Bankrate is required to make
pursuant to Rule 3-05 of Regulation S-X and (ii) their consent to use such
financial statements in any filing or filings that Bankrate is required to make
pursuant to Rule 3-05 of Regulation S-X. Bankrate hereby consents to De Both's
selection of Virchow, Krause for purposes of providing such services.
 
(B)  Virchow, Krause shall be engaged by De Both and Bankrate shall promptly
reimburse De Both for fifty percent (50%) of the amounts paid by De Both to
Virchow, Krause for providing the services described in Section 7.08(A). In
addition, if Bankrate is required to pay the Shareholder a break up fee in
accordance with Section 10.03, then Bankrate shall also simultaneously reimburse
De Both for the previously unreimbursed amounts paid by De Both to Virchow,
Krause for services described in Section 7.08(A) provided prior to the effective
date of such termination.
 
 
29

--------------------------------------------------------------------------------

 
 
(i)  If within twelve (12) months of the payment of a break up fee in accordance
with Section 10.03, De Both or MMIS consummates a change of control transaction
for which the financial statements prepared by Virchow, Krause were not required
but were used to support the transaction, then, upon the consummation of such
transaction, De Both shall immediately refund to Bankrate the amount paid by
Bankrate to De Both as reimbursement of Virchow, Krause’s services pursuant to
the last sentence of the immediately preceeding paragraph.
 
(ii)   If within twelve (12) months of the payment of a break up fee in
accordance with Section 10.03, De Both or MMIS consummates a change of control
transaction for which the financial statements prepared by Virchow, Krause were
required, then, upon the consummation of such transaction, De Both shall
immediately pay to Bankrate an amount equal to one hundred percent (100%) of the
amounts paid by Bankrate to De Both for reimbursement of Vircho, Krause’s
services to De Both.
 
(C)  De Both shall notify Bankrate promptly if he has reason to believe Virchow,
Krause's fees will exceed $100,000.
 
Section 7.09  Transition Services; Office Space. 
 
(A)  Transition Services Provided by De Both.
 
(i)  At Bankrate's request, De Both shall, for eight to ten hours per week,
provide consulting services to Bankrate and MMIS as an independent contractor
and be available for meetings and making introductions with customers of MMIS,
assisting with transition, encouraging customers of MMIS to remain customers of
MMIS following the Closing Date and such other matters as Bankrate may
reasonably request. Unless otherwise mutually agreed, De Both shall not be
obligated to provide such services beyond January 31, 2006. As consideration for
providing such services, Bankrate and/or MMIS shall pay De Both $1,250 per week
in which his services were requested by Bankrate and reimburse De Both for his
reasonable business expenses incurred in connection with providing such
services. Bankrate and the Subs agree and acknowledge that services provided by
De Both pursuant to this Section 7.09(A) at the direction of Bankrate shall not
be deemed a violation of Section 7.07. If, at the request of Bankrate, De Both
is required to travel by airplane to provide consulting services to Bankrate and
MMIS pursuant to this Section, then Bankrate shall provide first class airline
tickets for De Both.
 
(ii)  At the request of Bankrate, between the Closing Date and March 31, 2006,
De Both and the Shareholder shall cause Chuck Smilgys, Sally Ryan and, if hired
by the Shareholder Salman Ansari, Erika Herz and/or Maria Zuzic to each provide
Bankrate and/or the Subs up to one full business day a week of services.
Bankrate and/or the Subs shall reimburse the Shareholder for such services
monthly, in increments of one hour, at a rate equal to the employee’s base
salary (or wages), multiplied by 1.5.
 
(B)  Transition Services Provided by the Subs. 
 
 
30

--------------------------------------------------------------------------------

 
 
(i)  At the request of the Shareholder, between the Closing Date and March 31,
2006, Bankrate and the Subs shall cause employees of Bankrate and/or the Subs
that were employees of the Shareholder prior to the Closing Date to each provide
the Shareholder up to one full business day a week of services. The Shareholder
shall reimburse Bankrate and/or the Subs (at the direction of Bankrate) for such
services monthly, in increments of one hour, at a rate equal to the employee’s
base salary (or wages), multiplied by 1.5.
 
(C)  Support Services. Between the Closing Date and March 31, 2006, the Subs
shall (i) provided such action is in compliance with all applicable laws, permit
De Both, Chuck Smilgys and Sally Ryan and, if hired by the Shareholder with the
consent of Bankrate and the Subs prior to the Closing, Salman Ansari, Erika Herz
and/or Maria Zuzic to remain on MMIS' group health plan, (ii) permit such
individuals to continue to obtain cellular phones pursuant to MMIS' cellular
phone plan, (iii) permit such individuals to obtain the benefit of MMIS'
wireless email servers and reasonable technical support and (iv) continue to
provide such other support services as reasonably agreed upon by the Subs and De
Both. The Shareholder shall reimburse Bankrate and/or the Subs (at the direction
of Bankrate) for such services monthly at a rate equal to (x) the actual costs
of such services, or (y) if not reasonably possible to calculate such actual
costs, an amount reasonably agreed upon by Subs and De Both. The Subs shall use
commercially reasonable efforts to provide such services, but shall not have any
liability whatsoever for failure to provide such services unless the failure to
provide such services is willful. In no event shall a party be entitled to
incidental, punitive, or consequential damages for the failure of Bankrate or
the Subs to provide such services.
 
(D)  Office Space; Termination of Lease. 
 
(i)  Following the Closing Date, the Subs shall permit De Both, Chuck Smilgys
and Sally Ryan to use the MMIS offices used prior to the Closing Date within the
offices of MMIS for the purposes set forth in this paragraph. As a condition to
being permitted to use such offices, De Both, Smilgys and Ryan shall (i) use
their best efforts to minimize their presence in such offices (ii) not to be
present in the offices of the Subs at such times and on such days as reasonably
requested by the Subs, (iii) only use such offices for the purposes of
transitioning the Shareholder's business activities to other offices, providing
requested consulting services to Bankrate and MMIS pursuant to Section
7.09(A)(i), preparing financial information and financial statements that are
required by this Agreement to be delivered following the Closing, and otherwise
working actively and reasonably to meet the obligations of De Both and
Shareholder pursuant to this Agreement and (iv) shall not be disruptive to the
operation of MMIS or Bankrate's exercising of control of MMIS.
 
(ii)  Notwithstanding anything contained in this Agreement or that certain
Office Lease by and between Mortgage Market Information Services, Inc. and De
Both, dated December 1, 2002 (the "Lease") to the contrary, (i) Mortgage Market
Information Services, Inc. shall terminate the Lease, on at least ten (10) days
prior written notice, effective any time on or before March 31, 2006 and (ii)
Bankrate, the Subs and MMIS shall have no liability for such early termination
of the Lease.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 7.10  Tax Matters.
 
(A)  Allocation of Purchase Price. Within thirty (30) days of the Closing Date,
Bankrate shall provide the Shareholder with an allocation among the assets of
MMIS of the Purchase Price in accordance with Section 1060 of the Internal
Revenue Code and the regulations promulgated thereunder (the “Allocation”). The
Shareholder shall have ten (10) days following the receipt of the Allocation to
propose revisions to the Allocation, if any, with respect to amounts
attributable to any tangible assets of MMIS. Bankrate may choose, in its sole
discretion, to amend the Allocation in a manner consistent with such proposed
revisions. Prior to the conclusion of such ten (10) day period, Shareholder
shall either notify Bankrate of its approval of the then-current Allocation or
of its non-approval of the then-current Allocation, in which case the amounts
attributable to any tangible assets of MMIS shall be determined by binding
arbitration in accordance with Section 11.16. The Allocation approved by the
Shareholder, or the Allocation determined by binding arbitration, as the case
may be (the “Final Allocation”), shall be conclusive and binding upon
Shareholder and Bankrate for all purposes, and the parties agree that all
returns and reports (including IRS Form 8594) and all financial statements shall
be prepared in a manner consistent with (and the parties shall not otherwise
file a Tax return position inconsistent with) the Final Allocation unless
required by the Internal Revenue Service or any other applicable taxing
authority. Any distribution made to the Shareholder of the Indemnification
Escrow Cash (other than the portion of any payment attributable to imputed
interest) shall be treated for all Tax purposes as an adjustment to the Purchase
Price, and the parties shall prepare an amended Final Allocation reflecting such
adjustment in a manner consistent with this Section 7.10(A).
 
(B)  Responsibility for Taxes and Tax Returns. In the case of any real or
personal property taxes or any similar ad valorem taxes attributable to the
assets of MMIS for which Taxes are reported on a Tax return covering a period
commencing before the Closing Date and ending thereafter (“Straddle Period
Taxes”), any such Straddle Period Taxes shall be prorated between the
Shareholder and Bankrate on a per diem basis. The party required by law to pay
any such Straddle Period Taxes (the “Paying Party”) to the extent such payment
exceeds the obligation of the Paying Party hereunder shall provide the other
party (the “Non-Paying Party”) with proof of payment, and within ten (10) days
of receipt of such proof of payment, the Non-Paying Party shall reimburse the
Paying Party for the Non-Paying Party’s share of such Straddle Period Taxes. The
party required by law to file a Tax return with respect to Straddle Period Taxes
shall do so within the time period prescribed by law.
 
(C)  Transferred Employees. The Shareholder and Bankrate and the Subs, as
applicable, shall utilize the alternate procedure set forth in Revenue Procedure
2004-53 with respect to wage withholding and reporting for any employees of MMIS
hired by Bankrate and the Subs, as applicable.
 
(D)  Cooperation. To the extent relevant to the business or assets of MMIS, each
party hereto shall (i) provide the other with such assistance as may reasonably
be requested in connection with the preparation of any Tax return and the
conduct of any audit or other examination by any taxing authority or in
connection with judicial or administrative proceedings relating to any liability
for Taxes and (ii) retain and provide the other with all records or other
information that may be relevant to the preparation of any Tax returns, or the
conduct of any audit or examination, or other proceeding relating to Taxes.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.01  Indemnification.
 
(A)  Bankrate's Indemnification. Subject to the limitations set forth in
Subsections 8.01(H) and 8.01(I), Bankrate shall indemnify and hold harmless the
Shareholder, each constituent entity of MMIS and each of their respective
Affiliates, directors, officers, employees, agents, attorneys, heirs, legal
representatives, successors and assigns (collectively, the "MMIS Group"),
against and in respect of any and all direct and indirect damages, claims,
losses, liabilities and reasonable expenses (including, without limitation,
legal, accounting, and other expenses), less any tax benefits or insurance
proceeds attributable thereto (collectively, "Damages") suffered by the MMIS
Group which may arise out of or be in respect of: (i) any breach or violation of
this Agreement by Bankrate or either of the Subs; (ii) any falsity, inaccuracy
or misrepresentation in any representation, warranty or covenant made by
Bankrate or either of the Subs set forth in this Agreement, any Exhibit or
Schedule to this Agreement or in any certificate delivered at or prior to the
Closing Date by or on behalf of Bankrate or either Sub; (iii) any fraud, willful
misconduct or criminal acts of Bankrate or either of the Subs (including any
director, officer, employee of Bankrate or either of the Subs, or agent of any
such director, officer or employee); or (iv) needing to take action enforcing
this Agreement and all actions, suits, proceedings, claims and demands incident
to the foregoing.
 
 
32

--------------------------------------------------------------------------------

 
 
(B)  Shareholder's Indemnification. Subject to the limitations set forth in
Subsections 8.01(G) and 8.01(I), De Both and the Shareholder shall indemnify and
hold harmless Bankrate, the Subs, MMIS (after the Closing) and each of their
respective Affiliates, directors, officers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns (collectively, the "Bankrate
Group"), against and in respect of any and all Damages suffered by the Bankrate
Group which may arise out of or be in respect of: (i) any breach or violation of
this Agreement by MMIS or the Shareholder; (ii) any falsity, inaccuracy or
misrepresentation in any MMIS or Shareholder representation, warranty or
covenant set forth in this Agreement, any Exhibit or Schedule to this Agreement
or in any certificate delivered at or prior to the Closing Date by or on behalf
of MMIS, De Both and/or the Shareholder; (iii) any fraud, willful misconduct or
criminal acts of MMIS (including any director, officer, employee of MMIS or
agent of any such director, officer or employee) or the Shareholder; (iv) any
claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such person with MMIS (or any Person acting on their behalf) in connection with
any of the Transactions, (v) Bankrate not receiving, within seventy-five (75)
days of the Closing Date, (1) the necessary financial statements of MMIS, for
periods prior to the Closing Date, for any filing or filings that Bankrate
and/or the Subs are required to make pursuant to Rule 3-05 of Regulation S-X and
(2) the consent of the accountants that prepared the necessary financial
statements to use such financial statements in any filing or filings that
Bankrate and/or the Subs are required to make pursuant to Rule 3-05 of
Regulation S-X; or (vi) needing to take action enforcing this Agreement and all
actions, suits, proceedings, claims and demands incident to the foregoing.
Without limiting the generality of the foregoing, nothing in this Agreement is
intended to provide indemnification by De Both and the Shareholder pursuant to
this Agreement to any individual or entity that was an Affiliate of MMIS only
prior to the Closing or individuals or entities serving only prior to the
Closing as managers, officers, members, employees, agents, or attorneys of MMIS
or their legal representatives, successors and assigns.
 
(C)  Indemnified Party Shall Provide Notice of Claim(s). Upon obtaining
Knowledge of facts or circumstances which may give rise to a right of
indemnification, the party seeking indemnification (the "Indemnified Party")
shall promptly notify each party from whom indemnity is sought pursuant to this
Section 8.01 (the "Indemnifying Parties"), in writing and in reasonable detail,
of such facts or circumstances which may give rise to a right of indemnification
pursuant to this Agreement, the identity of any third-party claimants, a
description of the claim, demand, action or proceeding, if any, out of which the
Damages arise, a description of the Damages, and the amount of the Damages
("Notice of Claim"); provided, however, that no failure or delay by the
Indemnified Party in the performance of the foregoing shall reduce or otherwise
affect the obligation of the Indemnifying Parties to indemnify and hold the
Indemnified Party harmless except to the extent that such failure or delay
materially prejudices the Indemnifying Parties' rights or their ability to
defend against such complaint, action or proceeding.
 
 
33

--------------------------------------------------------------------------------

 
 
(D)  Third-Party Claims. If the claim or demand set forth in the Notice of Claim
relates to a claim or demand asserted by a third party (a "Third-Party Claim"):
 
(i)  Indemnified Party May Elect that Indemnifying Parties Defend a Claim or
Demand, at the Indemnifying Parties' Expense. The Indemnified Party may, but
shall not be obligated to, elect and request that the Indemnifying Parties
assume the defense of such claim or demand (with the full cooperation of the
Indemnified Parties). If the Indemnified Party elects and requests that the
Indemnifying Parties assume the defense of such claim or demand: (1) the
Indemnifying Parties will assume the defense of such claim or demand, including
the employment of counsel reasonably acceptable to the Indemnified Party to
defend such claim or demand, (2) the Indemnifying Parties shall pay all fees,
costs and disbursements in connection with the defense of such claim or demand,
including attorneys fees and costs; and (3) the Indemnified Party shall have the
right to participate in the defense of any such Third Party Claim at its own
expense. The Indemnified Party shall make available to the Indemnifying Parties
or such Indemnifying Parties' representatives all records and other materials
reasonably required by them for their use in contesting any Third Party Claim
and shall cooperate with the Indemnifying Parties in connection therewith.
 
(ii)  The Indemnified Party May Defend a Claim or Demand, at the Indemnifying
Parties' Expense. In the event that the Indemnified Party determines, in its
sole discretion, to assume the defense of such claim or demand, or if the
Indemnifying Parties fail to defend such claim or demand pursuant to Section
8.01(D)(i) in a timely manner, then such Indemnified Party may, but shall not be
obligated to, defend such claim or demand and the Indemnifying Parties shall pay
all actually and reasonably incurred fees, costs and disbursements in connection
with the defense of such claim or demand, including attorneys fees and costs.
The Indemnifying Parties shall make available to the Indemnified Party or such
Indemnified Party's representatives all records and other materials reasonably
required by them for their use in contesting any Third-Party Claim and shall
cooperate with the Indemnified Party in connection therewith.
 
(iii)  The Shareholder Shall Control Tax Claims for Pre-Closing Periods.
Notwithstanding anything contained in this Section 8.01 to the contrary, the
Shareholder shall assume the defense of any claims or demands with respect
Straddle Period Taxes and any Tax claims made against MMIS (including, without
limitation, the assets, business or employees of MMIS) attributable to taxable
periods (or portions thereof) commencing prior to the Closing Date (“Tax
Claims”). Bankrate shall have the right to participate in the defense of any
such Tax Claims at its own expense. The Shareholder shall have the right, in its
sole discretion, to settle any Tax Claims, provided that such settlement does
not materially and adversely impact the Tax liability of MMIS for periods (or
portions thereof) commencing on or after the Closing Date.
 
(E)  Determination of Indemnification Amount. As soon as is reasonably
practicable after the Date of the Notice of Claim, the Indemnified Party and the
Indemnifying Parties shall endeavor to agree upon the amount, if any, to which
the Indemnified Party is entitled under this Section 8.01. In the event that the
Indemnifying Parties and the Indemnified Party are unable to reach agreement
upon the right of the Indemnified Party to indemnification hereunder, or upon
the amount of any such indemnification hereunder, either the Indemnified Party
or the Indemnifying Parties may submit such dispute for resolution in accordance
with Section 11.14 of this Agreement. The amount of such indemnification
determined pursuant to this Subsection 8.01(E) (the "Indemnification Amount")
shall be binding upon the Indemnified Party and the Indemnifying Parties.
 
 
34

--------------------------------------------------------------------------------

 
 
(F)  Payment of Indemnification Amount. The Indemnifying Parties shall deliver,
or shall cause the Escrow Agent to deliver, as applicable, to the Indemnified
Party, an amount that is equal to the Indemnification Amount, as limited by
Subsections 8.01(G) and 8.01(H) below, within ten (10) calendar days after the
determination of the Indemnification Amount.
 
(G)  Limitations to the Shareholder's Indemnity. Notwithstanding anything to the
contrary set forth in this Agreement:
 
(i)  Maximum Indemnification by De Both and the Shareholder. De Both and the
Shareholder's maximum aggregate indemnification payment to all Indemnified
Parties for Damages pursuant to this Article VIII shall be limited to the amount
of the Indemnification Escrow Cash and shall be paid exclusively from the
Indemnification Escrow Cash pursuant to this Agreement and the Escrow Agreement.
Notwithstanding the foregoing, De Both and the Shareholder's maximum aggregate
indemnification payment to all Indemnified Parties for Damages pursuant to this
Article VIII shall not be limited to the amount of the Indemnification Escrow
Cash and shall not be paid exclusively from the Indemnification Escrow Cash for
any Damages directly related to or arising out of any of the following
(collectively, the "Exceptional Damages"):
 
(1)  Sections 5.03, 5.04, 5.05, 5.08, 5.11, 5.12, 5.15, 5.16, 5.24, 7.05(B),
7.07, or any other regulatory matters or any breach of covenants, and
representations and warranties of this Agreement specifically dealing with the
Shareholder's ownership of the MMIS Capital Stock; or
 
(2)  fraud, willful misconduct, or criminal acts of MMIS or the Shareholder.
 
Notwithstanding the foregoing, De Both and the Shareholder's maximum aggregate
indemnification payment to all Indemnified Parties for Damages pursuant to this
Article VIII for Exceptional Damages or pursuant to Section 7.05(B) hereof shall
not exceed the Purchase Price.
 
Notwithstanding the foregoing, De Both and the Shareholder's maximum aggregate
indemnification payment to all Indemnified Parties for Damages pursuant to
Section 8.01(B)(v) hereof shall not exceed One Hundred Fifty Thousand Dollars
($150,000).
 
(ii)  Minimum Damages Accrued Before Duty to Indemnify Arises. The Shareholder
shall not indemnify the Bankrate Group for Damages, pursuant to this Article
VIII, until the aggregate amount of Damages of the Bankrate Group for which
indemnity would be payable exceeds One Hundred Seventy-Five Thousand Dollars
($175,000.00) (the "Shareholder Basket Amount"). Once the aggregate amount of
Damages of the Bankrate Group exceeds the Shareholder Basket Amount, then the
Shareholder shall indemnify the Bankrate Group for the amount from and after
$1.00 of such Damages including, the Shareholder Basket Amount. Notwithstanding
the foregoing, there shall not be a Shareholder Basket Amount for Exceptional
Damages other than pursuant to Sections 5.15 and 5.24.
 
 
35

--------------------------------------------------------------------------------

 
 
(iii)  Indemnification Periods. The Shareholder shall indemnify the Indemnified
Party pursuant to this Article VIII for all Damages arising from claims or
demands occurring within one (1) year of the Closing Date, provided that the
Indemnified Party provided the Shareholder with notice of such claim or demand
within one (1) year of the Closing Date; except that the Shareholder shall
indemnify the Bankrate Group for Damages directly related to or arising out of
Exceptional Damages for a period of five (5) years provided that the Bankrate
Group provides the Shareholder with a Notice of Claim regarding such Exceptional
Damages on or before the date that the applicable statute of limitations runs.
 
(H)  Limitations to Bankrate's Indemnity. Notwithstanding anything to the
contrary set forth in this Agreement:
 
(i)  Minimum Damages Accrued Before Duty to Indemnify Arises. Bankrate shall not
indemnify the Shareholder for Damages, pursuant to this Section 8.01, until the
aggregate amount of Damages of the Shareholder exceeds One Hundred Seventy-Five
Thousand Dollars ($175,000.00) (the "Bankrate Basket Amount"). Once the
aggregate amount of Damages of the Shareholder exceeds the Bankrate Basket
Amount, then Bankrate shall indemnify the Shareholder for the amount of such
Damages from and after $1.00 of such Damages, including the Bankrate Basket
Amount. Notwithstanding anything to the contrary herein, this Subsection 8.01(H)
shall not limit or otherwise affect Bankrate’s obligation to deliver to the
Shareholder the Purchase Price less the Indemnification Escrow Cash.
 
(ii)  Maximum Indemnification by Bankrate. Bankrate's indemnification of the
Shareholder for Damages pursuant to this Section 8.01 shall be limited to an
amount equal to the amount of the Indemnification Escrow Cash.
 
(1)  Indemnification Periods. Bankrate shall indemnify the Shareholder pursuant
to this Section 8.01 for all Damages arising from claims or demands occurring
within one (1) year of the Closing Date, provided that the Shareholder provided
Bankrate with notice of such claim or demand within one (1) year of the Closing
Date; except that Bankrate shall indemnify the Shareholder for Damages related
to or arising out of any breach of this Agreement by Bankrate constituting
fraud, willful misconduct or criminal acts for a period of five (5) years,
provided that the Shareholder provides the Bankrate Group with a Notice of Claim
regarding such Damages on or before the date that the applicable Statute of
Limitations runs.
 
(I)  Covenant to Limit Damages. Each Indemnified Party shall use commercially
reasonable efforts to limit the amount of any Damages suffered by such party.
 
ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING
 
Section 9.01  Conditions to Each Party’s Obligation To Effect The Mergers. The
respective obligation of each party hereto to effect the Transactions is subject
to the satisfaction or waiver on or prior to the Closing Date of the following
conditions:
 
(A)  No Injunctions or Restraints. No temporary judgment issued by any court of
competent jurisdiction or other law preventing the consummation of the Mergers
shall be in effect; provided, however, that prior to asserting this condition,
subject to Section 9.02, each of the parties hereto shall have used all
commercially reasonable efforts to prevent the entry of any such injunction or
other order and to appeal as promptly as possible any such judgment that may be
entered.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 9.02  Conditions to Obligations of Bankrate and the Subs To Effect The
Mergers. The obligations of Bankrate and the Subs to effect the Transactions are
further subject to the following conditions:
 
(A)  Representations and Warranties. The representations and warranties of the
Shareholder in this Agreement that are qualified as to materiality shall be true
and correct in all respects and the representations and warranties of the
Shareholder in this Agreement that are not qualified as to materiality shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case the representations and warranties of the Shareholder in this
Agreement that are qualified as to materiality shall be true and correct in all
respects and the representations and warranties of the Shareholder in this
Agreement that are not qualified as to materiality shall be true and correct in
all material respects as of such earlier date). Bankrate shall have received a
certificate signed on behalf of MMIS by the Chief Executive Officer and the
Chief Financial Officer of MMIS and by the Shareholder to such effect.
 
(B)  Performance of Obligations of MMIS. MMIS shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Bankrate shall have received a
certificate signed on behalf of MMIS by the Chief Executive Officer and the
Chief Financial Officer of MMIS and by the Shareholder to such effect.
 
(C)  No Litigation. There shall not be pending or threatened any suit, action or
proceeding by any Governmental Entity or any other Person,
 
(i)  challenging the acquisition by Bankrate or the Subs of any shares of MMIS
Capital Stock;
 
(ii)  seeking to restrain or prohibit the consummation of the Transactions;
 
(iii)  seeking to obtain from MMIS, Bankrate or either of the Subs any damages
in relation to MMIS relating to the Transactions;
 
(iv)  seeking to prohibit or limit the ownership or operation by MMIS, Bankrate,
or any of their respective subsidiaries of any material portion of the business
or assets of MMIS, Bankrate, or any Subsidiary of Bankrate of any material
portion of the business or assets of MMIS, Bankrate, or any Subsidiary of
Bankrate, or to compel MMIS, Bankrate, or any Subsidiary of Bankrate to dispose
of or hold separate any material portion of the business or assets of MMIS,
Bankrate, or any Subsidiary of Bankrate, as a result of the Mergers or any other
Transaction;
 
(v)  seeking to impose limitations on the ability of Bankrate to acquire or
hold, or exercise full rights of ownership of, any MMIS Capital Stock;
 
(vi)  seeking to prohibit Bankrate or any of its Subsidiaries from effectively
controlling in any material respect the business or operations of MMIS; or
 
 
37

--------------------------------------------------------------------------------

 
 
(vii)  which is reasonably likely to have a MMIS Material Adverse Effect.
 
(D)  Absence of MMIS Material Adverse Effect. Except as disclosed in Section
9.02(D) of the Disclosure Schedule, since September 30, 2005, there shall not
have been any event, change, effect or development that, individually or in the
aggregate, has had a MMIS Material Adverse Effect.
 
(E)  Resignation of MMIS Officers and Directors. Each MMIS' officers and
directors shall have submitted their resignations from their position as a
director or officer of MMIS.
 
(F)  Escrow Agreement. The Shareholder, De Both and the Escrow Agent shall have
executed and delivered the Escrow Agreement.
 
(G)  Use of Financials for SEC Filings. Virchow, Krause shall have provided
Bankrate reasonable assurances that it would deliver, within sixty-five (65)
days of the Closing Date, (i) the necessary financial statements of MMIS, for
periods prior to the Closing Date, for any filing or filings that Bankrate
and/or the Subs are required to make pursuant to Rule 3-05 of Regulation S-X and
(ii) its consent to use such financial statements in any filing or filings that
Bankrate and/or the Subs are required to make pursuant to Rule 3-05 of
Regulation S-X.
 
(H)  Non-Competition and Non-Solicitation Agreements. The Shareholder and De
Both shall have executed and delivered to Bankrate a Non-Competition,
Non-Solicitation and Confidentiality Agreement in the form attached as Exhibit
9.02(H).
 
(I)  Affiliate Transactions. Except as set forth on Section 9.02(I) of the
Disclosure Schedule, all contracts, commitments, agreements, borrowings,
arrangements and other transactions between MMIS and (a) an officer or director
of MMIS, (b) record or beneficial owner of MMIS Capital Stock, (c) of the
Shareholder, (d) other affiliate of such officers, director, beneficial owner or
Shareholder shall be terminated.
 
(J)  Options and MMIS Option Plan. MMIS shall have cancelled and terminated all
Options and the Option Plans. MMIS shall have provided Bankrate with: (i) a
schedule of the consideration paid to each Option holder for the cancellation
and termination of such Options, and (ii) all other proof reasonably required by
Bankrate of the cancellation and termination of all Option Plans, options,
warrants, rights, convertible or exchangeable securities, "phantom" stock
rights, "stock appreciation rights", stock-based performance units, or other
rights or agreements which would entitle any Person, other than Bankrate and its
Subsidiaries, to own any capital stock of the Surviving Corporations or to
receive any payment in respect thereof.
 
(K)  Financial Statements. Bankrate and, at its option, its accountants, shall
have completed a reasonably satisfactory review of the financial statements and
accounting procedures of MMIS and audited financial results for the last two (2)
fiscal years of MMIS.
 
(L)  Legal Opinion. The Shareholder's and De Both’s legal counsel shall have
delivered to Bankrate legal opinions in forms reasonably acceptable to Bankrate.
 
(M)  Termination of Business Loan Agreement and Commercial Security Agreement.
That certain Business Loan Agreement between Mortgage Market Information
Services, Inc. and West Suburban Bank dated January 15, 2004 and that certain
Commercial Security Agreement between Mortgage Market Information Services, Inc.
and West Suburban Bank dated January 15, 2004, shall both be terminated.
 
 
38

--------------------------------------------------------------------------------

 
 
(N)  Termination of all Liens. There shall be no liens on any MMIS or any of its
assets.
 
(O)  UCC Search. MMIS and De Both shall have delivered to Bankrate a UCC lien
search on MMIS dated within three (3) days of the Closing.
 
Section 9.03  Conditions to Obligations of MMIS To Effect The Mergers. The
obligation of MMIS to effect Transactions is further subject to the following
conditions:
 
(A)  Representations and Warranties. The representations and warranties of
Bankrate and the Subs in this Agreement that are qualified as to materiality
shall be true and correct in all respects and the representations and warranties
of Bankrate and the Subs in this Agreement that are not qualified as to
materiality shall be true and correct in all material respects, as of the date
of this Agreement and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case the representations and warranties of Bankrate and
the Subs in this Agreement that are qualified as to materiality shall be true
and correct in all respects and the representations and warranties of Bankrate
and the Subs in this Agreement that are not qualified as to materiality shall be
true and correct in all material respects as of such earlier date). MMIS shall
have received a certificate signed on behalf of each of Bankrate, Sub1 and Sub2
by the Chief Executive Officer and the Chief Financial Officer of Bankrate, Sub1
and Sub2 to such effect.
 
(B)  Performance of Obligations of Bankrate and the Subs. Bankrate and each Sub
shall have performed in all material respects all obligations required to be
performed by them under this Agreement at or prior to the Closing Date, and MMIS
shall have received a certificate signed on behalf of each of Bankrate and each
Sub by an officer of each of Bankrate and each Sub to such effect.
 
(C)  Legal Opinion. Bankrate’s legal counsel shall have delivered to the
Shareholder a legal opinion in a form reasonably acceptable to the Shareholder.
 
(D)  Escrow Agreement. Bankrate, the Subs and the Escrow Agent shall have
executed and delivered the Escrow Agreement.
 
Section 9.04  Closing Conditions. MMIS, the Shareholder, Bankrate and each of
the Subs will use commercially reasonable efforts to cause each of the
conditions set forth in Article IX to be satisfied as soon as reasonably
practicable.
 
ARTICLE X
TERMINATION
 
Section 10.01  Termination. This Agreement may be terminated at any time prior
to the Effective Time, in accordance with the terms of this Agreement:
 
(A)  by mutual written consent of Bankrate, the Subs, MMIS and the Shareholder;
 
(B)  by either (i) Bankrate and the Subs, on the one hand, or (ii) MMIS and the
Shareholder, on the other hand, by giving written notice to the other, only upon
the following conditions:
 
 
39

--------------------------------------------------------------------------------

 
 
(i)  if the Mergers are not consummated on or before November 30, 2005 (the
"Outside Date"), unless the failure to consummate the Mergers by the Outside
Date is the result of: (1) a breach of this Agreement by the parties seeking to
terminate this Agreement, or (2) a failure by the parties seeking to terminate
this Agreement to use all commercially reasonable, good faith efforts to
promptly cause the satisfaction of the closing conditions set forth in Article
IX; or
 
(ii)  if any Governmental Entity issues an order, decree or ruling or takes any
other action permanently enjoining, restraining or otherwise prohibiting the
Transactions and such order, decree, ruling or other action shall have become
final and nonappealable.
 
(C)  by MMIS and the Shareholder, if Bankrate or either of the Subs breaches or
fails to perform in any material respect any of its representations, warranties
or covenants contained in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 9.03(A) and
(ii) cannot be or has not been cured within ten (10) calendar days after the
giving of written notice to Bankrate and each of the Subs of such breach
(provided that MMIS and the Shareholder are not then in material breach of any
representation, warranty or covenant contained in this Agreement); or
 
(D)  by Bankrate and the Subs, if MMIS or the Shareholder breaches or fails to
perform in any material respect any of its representations, warranties or
covenants contained in this Agreement, which breach or failure to perform (1)
would give rise to the failure of a condition set forth in Section 9.02(B) or
9.02(C), and (2) cannot be or has not been cured within ten (10) calendar days
after the giving of written notice to MMIS of such breach (provided that
Bankrate is not then in material breach of any representation, warranty or
covenant contained in this Agreement).
 
Section 10.02  Failure to Close Due to Governmental Approvals. Notwithstanding
the provisions of Section 10.01, if MMIS, the Shareholder and Bankrate each
agree that if all of the conditions to the parties' obligations to Close the
Transactions have been satisfied or waived as of the Outside Date, other than
the receipt of Government approvals set forth in Section 5.23 (the "Governmental
Approvals") or the expiration or termination of the waiting period with respect
to such Governmental Approvals, neither MMIS, the Shareholder or Bankrate may
terminate this Agreement without first providing the other party with ten (10)
calendar days' written notice of its intention to terminate. During such ten
(10) day period, the parties shall each cause their counsel to confer with the
other parties' counsel in an attempt to agree on the likelihood of a timely and
successful resolution of all such issues relating to the applicable Governmental
Approvals or waiting period. Following such ten (10) day period, neither MMIS,
the Shareholder or Bankrate shall terminate this Agreement unless such party
reasonably believes, based upon the likely time period necessary to resolve the
applicable Governmental Approvals issues, the likelihood of successfully
resolving such Governmental Approvals without conditions, obligations or
agreements which adversely effect such party, and other relevant factors, that
not terminating this Agreement could cause effects which are material and
adverse to it in comparison to the size and nature of the Transactions.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 10.03  Failure to Perform; Break Up Fee.
 
(A)  If Bankrate or either of the Subs (i) are in default of this Agreement or,
(ii) on or before the date of Closing, indicate that Bankrate or either of the
Subs are unable or unwilling to consummate the transactions contemplated by this
Agreement after satisfaction of the conditions to Bankrate's and the Subs’
obligation to close set forth in Article IX of this Agreement, then MMIS and the
Shareholder shall have the right to terminate this Agreement by written notice
to Bankrate and the Subs and Bankrate and the Subs’ attorney (hereafter, the
"MMIS Termination Notice"). Bankrate and the Subs shall have fifteen (15) days
from the date of the MMIS Termination Notice to cure any such breach or default
(hereafter the "Bankrate Cure Period"). If Bankrate and the Subs fail to cure
any breach or default during the Bankrate Cure Period, then MMIS and the
Shareholder shall have the right to terminate this Agreement, and Bankrate shall
pay to the Shareholder an amount equal to Five Hundred Thousand Dollars
($500,000.00) as a break up fee for Bankrate and the Subs’ inability or
unwillingness to consummate the transactions contemplated by this Agreement. It
is the intention of the parties to this Agreement freely to make advance
provision on the date of this Agreement for such event in order (a) to avoid
controversy, delay and expense; and (b) to specify now a reasonable amount
agreeable to both for compensation to MMIS and the Shareholder for losses which
may not be readily ascertainable or quantifiable such as any of the following
which might be deemed necessary to place MMIS and the Shareholder in the
position MMIS and the Shareholder would have been in had Bankrate and the Subs
made timely performance; loss of interest income on the proceeds; loss of
optimum market time, value, and conditions; the uncertainty, delay, expense and
inconvenience of finding a substitute purchaser; additional commissions, fees,
taxes, and borrowing expenses to meet obligations entered into in anticipation
of performance. In such event and upon MMIS's and the Shareholder's written
notice of termination, MMIS shall be free of any claims or interest by Bankrate
and the Subs pursuant to this Agreement.
 
(B)  If MMIS or the Shareholder are in default of this Agreement or, on or
before the date of Closing, indicate that MMIS or the Shareholder are unable or
unwilling to consummate the transactions contemplated by this Agreement after
satisfaction of the conditions to MMIS and the Shareholder's obligation to close
set forth in Article IX of this Agreement, then Bankrate and the Subs shall have
the right to terminate this Agreement by written notice to MMIS and the
Shareholder and MMIS' and the Shareholder's attorney (hereafter, the “Bankrate
Termination Notice”). MMIS and the Shareholder shall have fifteen (15) days from
the date of the Bankrate Termination Notice to cure any such breach or default
(hereafter the "MMIS Cure Period”). If MMIS and the Shareholder fail to cure any
breach or default during the MMIS Cure Period, then Bankrate and the Subs shall
have the right to specific performance.
 
Section 10.04  Effect of Termination. In the event of termination of this
Agreement by either MMIS or Bankrate as provided in Section 10.01, 10.03, or
10.04, this Agreement shall forthwith become void and have no effect, without
any liability or obligation on the part of Bankrate, the Subs, MMIS or the
Shareholder, other than Section 7.05(B), this Section 10.04 and Article XI,
which provisions shall survive such termination, and except to the extent that
such termination results from the material breach by a party of any
representation, warranty or covenant set forth in this Agreement.
 
ARTICLE XI
GENERAL PROVISIONS
 
Section 11.01  Notices. All notices, requests, consents, claims, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service or mailed by registered or certified
mail (postage prepaid), return receipt requested, addressed to:
 
 
41

--------------------------------------------------------------------------------

 
(A)  if to Bankrate or the Subs, to
 
Bankrate, Inc.
11760 U.S. Highway 1, Suite 500,
North Palm Beach, Florida 33408
Attention: C. Cotter Cunningham
 
with a copy to:
 
Gunster, Yoakley & Stewart, P.A.
777 South Flagler Dr., Suite 500 East
West Palm Beach, Florida 33401
Attention: David Bates, Esq.
 
(B)  if to MMIS and the Shareholder, to
 
Jim De Both
53 E. St. Charles Rd.
Villa Park, IL 60181


with a copy to:
 
Wilson Sonsini Goodrich & Rosati
2795 E. Cottonwood Parkway
Suite 300
Salt Lake City, Utah  84121-6928
Attention: Mark Bonham
 
or to such other address as any party may designate by notice complying with the
terms of this Section. Each such notice shall be deemed delivered (a) on the
date delivered, if by messenger or courier service; and (b) either upon the date
of receipt or refusal of delivery, if mailed.
 
Section 11.02  Fees and Expenses. Except as provided below, all fees and
expenses incurred in connection with the Transactions shall be paid by the party
incurring such fees or expenses, whether or not the Transactions are
consummated.
 
Section 11.03  Interpretation. When a reference is made in this Agreement to a
Section or Article, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Each party to this
Agreement has participated in the drafting of this Agreement, which each party
acknowledges and agrees is the result of extensive negotiations among the
parties. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation". Any matter disclosed in any Exhibit or Schedule shall be deemed
disclosed only for the purposes of the specific Exhibit or Schedule of this
Agreement to which such Exhibit or Schedule relates.
 
Section 11.04  Severability. If any provision of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby. If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 11.05  Public Announcements. Following the execution of this Agreement,
Bankrate and the Shareholder shall mutually prepare and jointly issue a press
release announcing the execution of this Agreement and the transactions
contemplated hereby. Thereafter, except as required by law (including, without
limitation, the Securities Act of 1933, as amended), prior to the Closing Date,
any public statement or proposed press release pertaining to this Agreement or
the Transactions shall be prepared by Bankrate, provided that any such public
statement or proposed press release shall be reasonably satisfactory to the
Shareholder. MMIS, the Shareholder and Bankrate will consult with each other
concerning the means by which MMIS' employees, customers, and suppliers and
others having dealings with MMIS will be informed of the Transactions, and
Bankrate and the Subs, to the extent reasonably practicable, will have the right
to be present for any such communication.
 
Section 11.06  Transfer Taxes.
 
(A)  All stock transfer, real estate transfer, documentary stamp, recording and
other similar Taxes (including interest, penalties and additions to any such
Taxes) incurred in connection with the Transactions which are imposed by the
State of Florida ("Florida Transfer Taxes") shall be the responsibility of
Bankrate, which shall cause such Florida Transfer Taxes to be paid when due. All
parties shall cooperate in preparing, executing and filing any Returns with
respect to such Florida Transfer Taxes.
 
(B)  All stock transfer, real estate transfer, documentary stamp, recording and
other similar Taxes (including interest, penalties and additions to any such
Taxes) incurred in connection with the Transactions which are imposed by the
State of Illinois ("Illinois Transfer Taxes") shall be the responsibility of
Shareholder, which shall cause such Illinois Transfer Taxes to be paid when due.
All parties shall cooperate in preparing, executing and filing any Returns with
respect to such Illinois Transfer Taxes.
 
Section 11.07  Shareholder Litigation. MMIS shall give Bankrate the opportunity,
but Bankrate shall not be obligated, to consult on the defense or settlement of
any shareholder litigation against MMIS and its directors relating to any of the
Transactions.
 
Section 11.08  Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties.
 
Section 11.09  Amendment. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by MMIS,
the Shareholder and Bankrate and making specific reference to this Agreement.
 
Section 11.10  Extension: Waiver. At any time prior to the Effective Time, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, (b) waive any inaccuracies in
the representations and warranties contained in this Agreement or in any
document delivered pursuant to this Agreement or (c) waive compliance with any
of the agreements or conditions contained in this Agreement. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party. The
failure or delay of any party hereto at any time to require performance by
another party of any provision of this Agreement, even if known, shall not
affect the right of such party to require performance of that provision or to
exercise any right, power or remedy under this Agreement. Any waiver by any
party of any breach of any provision of this Agreement should not be construed
as a waiver of any continuing or succeeding breach of such provision, a waiver
of the provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to or demand on any party in any circumstance shall, of
itself, entitle such party to any other or further notice or demand in similar
or other circumstances.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 11.11  Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto, except that
either of the Subs may assign, in its sole discretion, any of or all its rights,
interests and obligations under this Agreement to Bankrate or to any direct or
indirect wholly owned Subsidiary of Bankrate, but no such assignment shall
relieve such Sub of any of its obligations under this Agreement. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, all the terms and provisions of this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
administrators, personal representatives, legal representatives, heirs,
successors and permitted assigns, whether so expressed or not.
 
Section 11.12  No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the parties and their
respective permitted successors or assigns, and it is not the intention of the
parties to confer, and this Agreement shall not confer, third-party beneficiary
rights upon any other Person.
 
Section 11.13  Specific Performance. MMIS and the Shareholder acknowledge that
the business of MMIS is unique and recognize and affirm that in the event of a
breach of this Agreement by MMIS or the Shareholder, money damages may be
inadequate and Bankrate and the Subs may have no adequate remedy at law.
Accordingly, MMIS and the Shareholder agree that Bankrate and the Subs shall
have the right, in addition to any other rights and remedies existing in its
favor, to enforce its rights and MMIS' and the Shareholder's obligations
hereunder not only by an action or actions for damages but also by an action or
actions for specific performance, injunctive or other equitable relief.
 
Section 11.14  Governing Law. This Agreement, the Ancillary Agreements and the
Transactions shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Delaware without regard to principles of
conflicts of laws.
 
Section 11.15  Enforcement Jurisdiction. MMIS, the Shareholder, the Subs and
Bankrate agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Courts of the State of New York or any Federal court located in
the State of New York, this being in addition to any other remedy to which they
are entitled at law or in equity. In addition, each of the parties hereto (A)
consents to submit itself to the personal jurisdiction of the Courts of the
State of New York or any Federal court located in the State of New York in the
event any dispute arising out of this Agreement or any Transaction, (B) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and (C) agrees that it will not
bring any action relating to this Agreement or any Transaction in any court
other than a Court of the State of New York or any Federal court sitting in the
State of New York.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 11.16  Arbitration.
 
(A)  In case of a dispute, controversy or claim arising out of, relating to or
in connection with this Agreement, including any dispute regarding its validity
or termination; MMIS, the Shareholder, each of the Subs and Bankrate, as
applicable, shall attempt in good faith to agree upon the rights of the
respective parties with respect to each such claim within sixty (60) calendar
days of receipt of notice of such claim. If the applicable parties should so
agree, a memorandum setting forth such agreement shall be prepared and signed by
such parties.
 
(B)  If no such agreement can be reached after good faith negotiation lasting
not longer than sixty (60) calendar days after the receipt of notice of such
claim, any of the applicable parties may demand binding arbitration of the
matter unless the amount of the damage or loss is at issue in pending litigation
with a third party, in which event arbitration shall not be commenced until such
amount is ascertained or both parties agree to arbitration. Arbitration shall be
administered by the American Arbitration Association (the "AAA") and shall be
conducted by three neutral arbitrators. Within fifteen (15) calendar days prior
to the commencement of arbitration, each of the Subs and Bankrate, on one hand,
and MMIS or the Shareholder, on the other hand, shall each select one neutral
qualified arbitrator. Within ten (10) calendar days of their appointment, the
two neutral arbitrators so selected shall select the third neutral qualified
arbitrator from a list of arbitrators provided by the AAA having experience in
the area of mergers and acquisitions. The third arbitrator shall act as chair of
the arbitration panel. If the arbitrators selected by the parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the AAA. The arbitrators shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrators, to
discover relevant information from the opposing parties about the subject matter
of the dispute. Any dispute regarding discovery, or the relevance or scope
thereof, shall be determined by the chair of the arbitration panel and shall be
governed by the Federal Rules of Civil Procedure. The decision of a majority of
the three arbitrators as to the validity and amount of any claim shall be
binding and conclusive upon the parties to this Agreement. The award by the
arbitrators shall be in writing, shall be signed by a majority of the
arbitrators and shall include a statement of written findings of fact and
conclusions regarding the reasons for the disposition of any claim.
 
(C)  Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held in New York, New
York under the Commercial Arbitration Rules then in effect of the AAA. The
arbitrators shall designate which party is the prevailing party in the dispute,
taking into account, among other factors, the amount in dispute and the amount
of the award. The non-prevailing party shall pay all costs and fees associated
with the arbitration. "Costs and fees" for purposes of this subsection mean all
reasonable pre-award expenses of the arbitration, including the arbitrators’
fees, administrative fees, travel expenses, out of pocket expenses such as
copying and telephone, witness fees and reasonable attorneys’ fees.
 
(D)  By agreeing to arbitration, the parties do not intend to deprive any court
with jurisdiction of its ability to issue a preliminary injunction, attachment
or other form of provisional remedy in aid of the arbitration and a request of
such provisional remedies by a party to a court shall not be deemed a waiver of
the agreement to arbitrate.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 11.17  JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS
AGREEMENT, ANY AND THE TRANSACTIONS, THE PERFORMANCE OF THIS AGREEMENT, OR THE
RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT,
STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT
JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. NEITHER
PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO OR BY ANY OTHER PARTY
REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS READ AND
UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION. EACH PARTY ACKNOWLEDGES
THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE TRANSACTION
GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE TERMS OF THIS
SECTION.
 
Section 11.18  Bankrate’s Right to Conduct Other Activities. MMIS and the
Shareholder hereby acknowledge that Bankrate and its affiliates are considering
transactions with other companies, some of which may be competitive with MMIS'
business. Neither Bankrate or its affiliates or their respective directors,
employees, agents, partners, officers or other representatives shall be liable
for any claim arising out of, related to, or based upon (i) the investment by
Bankrate in, or the acquisition by Bankrate of, any entity competitive with MMIS
or (ii) actions taken by Bankrate or its affiliates or any director, employee,
agent, partner, officer or other representative of Bankrate or its affiliates to
assist any such competitive company or to evaluate or enter into a transaction
with such competitive company.
 
Section 11.19  Entire Agreement; No Third-Party Beneficiaries. This Agreement,
taken together with its Exhibits and Schedule 1, (A) constitute the entire
agreement, and supersede all prior agreements and understandings (other than the
Confidentiality Agreement), both written and oral, among the parties with
respect to the Mergers and other Transactions and (B) are not intended to confer
upon any Person other than the parties any rights or remedies.
 
Bankrate, De Both, Sub1, Sub2, MMIS, and the Shareholder have duly executed this
Agreement, all as of the date first written above.
 
[Signature Page Follows]
 
 
46

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date first written above.
 
BANKRATE, INC.
 
By: /s/ Thomas R. Evans
Name: Thomas R. Evans
Title: President and Chief Executive Officer
 
 
[Signature Page to Agreement and Plan of Merger]
 
 
 
 

--------------------------------------------------------------------------------

 
 
MORTGAGE MARKET INFORMATION SERVICES, INC.
 
By: /s/ James R. De Both
Name: James R. De Both
Title: President
 
INTEREST.COM, INC.
 
By: /s/ James R. De Both
Name: James R. De Both
Title: President
 
SCARLETT ENTERPRISES, LTD.
 
By: /s/ James R. De Both
Name: James R. De Both
Title: President
 
JAMES R. DE BOTH
 
/s/ James R. De Both 

 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 3.03(A)
 
PRE-CLOSING BALANCE SHEET
 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 5.02(A)
 
MMIS CERTIFICATES OF INCORPORATION
 


 





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 5.02(B)
 
MMIS BYLAWS
 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 9.02(H)
 
NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT
 


 
 